        Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 1 of 74



         katrina-marie; cannon
         melissa-marie; cannon
         care of 306 Tanglewood Dr
         Without the United States
         361-218-3110
         361-541-2853
         katmecan@protonmail.com
         melmacan@yahoo.com




             UNITED STATE FEDERAL COURT OF SOUTHERN DISTRICT




 katrina cannon                       ) CASE#

. plaintiff                           )

 and                                  ) TRIAL BY JURY DfiMANDED

  melissa cannon                      )

 plaintiff                            ) VIOLATION OF USC§§ TITLE,

 V                                    ) 42 SECTION 1983

 SiiELLY MERRITT                      ) VIOLATION OF TEXAS PENAL

  in her personal capacity            ) CODE 20.A.03, 262.116

 NICKI (NAGEL) CARVER                 ) VIOLA:   ON OF USC §§TITLE 18,

 in her personal capacity             ) SECTION 241

 KEMPER STEPHEN WILLIAMS ..-/ ) VIOLATION OF USC TITLE
         1
      Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 2 of 74



in his personal capacity            ) 18 U.S.C. §§ SECTION 1341

                                    ) VIOLATION OF FOREIGN AGENT

                                    ) REGISTRATION ACT OF 1937

                                    ) VIOLATION OF USC§ TITLE

                                    ) 19 SECTION 912

JIM SYLVESTER                       ) VIOLATION OF USC TITL

in his personal capacity            ) 18 SECTION 1201(C)

MERRI NICHOLS                       ) VIOLATION OF USC §§TITLE,

in her personal capacity            ) 18 SECTION 1964(C)

1vf1 HAEL D. PAPANIA                )RICO

in his personal capacity            ) VIOLATION OF

ROSALIND PEREZ                      ) PENAL CODE TITLE 5, 6

in her personal capacity            ) VIOLATION OF

KATIIERINE SANDERS                  ) Texas Penal Code§ 20.03

in her personal capacity            ) VIOLATION OF

MARLINDA OVIEDO                     ) 34 U.S.C. §§12601

in her personal capacity            ) VIOLATION OF 18 USC §1621

JILL HAWKINS                        ) VIOLATION OF 18 USC §1344

in her personal capacity            ) Violation of 18 U.S.C. §
STEPHANIE BAXLEY                    ) 842(p)(2)(A) & (B)

      2
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 3 of 74



in her personal capacity           ) Violation of 18 U.S.C. §

s      N   QU VES                  ) 844(a)(2))

in her personal capacity           ) Violation of 18 USC§ 371

LESLIE PEREZ                       ) Violation of 18 USC§ 286

in her personal capacity           )BARRITY

MELISSA RENDON                     ) HOBBS

in her personal capacity           )

CATI-IYSTAURT                      )

in her personal capacity           )

J.T. GARZA                         )

in his personal capacity           )

LISA ADCOCK                        )

in her personal capacity           )

KORI LASSML\.N                     )

in her personal capacity           )

DOREEN WILLIAMS                    )

in her personal capacity           )

JILL O'NEILL                       )

in her personal capacity           )

LESLIE KALLUS                      )
      3
      Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 4 of 74



in her personal capacity            )

ST PHA!'\II    SHOWS                )

in her personal capacity            )

MORGAN SACKETT                      )

in her personal capacity           )

SHARON SWIZE                        )

in her personal capacity            )

JANET HILSBECK                      )

in her personal capacity            )

GUADALUPE CIIAPA                    )

in her personal capacity            )

RUSSELL THOMPSON                    )

in his personal capacity            )

JAIME MASTERS                       )

in her personal capacity            )

PATRICIA ~!ENDORF                   )

in her personal capacity            )

KATRINA MOORE                       )

in her personal capacity            )

MARIA TORRES                        )
       4
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 5 of 74



in her personal capacity           )

GUS ZAL\1ORA                       )

in his personal capacity           )

TERESA STEVENS                     )

in her personal capacity           )

JACK MARR                          )

in his personal capacity           )

ELI ELMO GARZA                     )

in his personal capacity           )

ROB RT (BOBBY) BELL                )

in his personal capacity           )

VICKI A WALLACE                    )

in her personal capacity           )

NICOLE GREEN                       )

in her personal capacity           )

ROSIE VALDERRAMA                   )

in her personal capacity           )

ELIZABETH LOPEZ                    )

in her personal capacity           )

KIMBERLY ROLLINS                   )
       5
      Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 6 of 74



in her personal capacity            )

    NPAXTON                         )

in his personal capacity            )

JUSTICE PERKES                      )

in his personal capacity            )

JUSTICE LONGORIA                    )

in her personal capacity            )

LESLIE A. WERNER                    )

in her personal capacity            )

TRAVIS ERNST                        )

in his personal capacity            )

GLENN D. VILLAFRANCA                )

in his personal capacity            )

NEFTJ\LI J. 'TALI' VILLJ\FRAN CA )

in his personal capacity            )

YYONNE G. TOUREILLES                )

in her personal capacity            )

DAVID MAUCH                         )

in his personal capacity            )

TONIALEUR                           )
      6
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 7 of 74



in her personal capacity           )

FABIOLA      RNHARD                )

in her personal capacity           )

CARMEN NORTH                       )

in her personal capacity           )

JORDAN ALLISON                     )

in her personal capacity           )

BEVERLY SEALS                      )

in her personal capacity           )

PATfYIIUDSON                       )

in her personal capacity           )

GLENNHEGAR                         )

in his personal capacity           )

HELEN VASQUEZ                      )

in her personal capacity           )

KADIEJOHNSON                       )

in her personal capacity           )

DENEEN DRYDEN                      )

in her personal capacity           )

JOYCE HELLER                       )
       7
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 8 of 74




in her personal capacity                 )

DIAMOND DE LEON                          )

in her personal capacity                 )

APRIL PERRITANO                          )

in her personal capacity                 )

NICOLSA VASQUEZ                          )

JOIIN DOE VICTORIA                       )

POLICE 1-100 et al                       )

JOHN DOE VICTORIA                        )

COUNTY SHERRIFF                          )

OFFICERS 1-100 et al                     )




      Comes now katrina-marie;cannon and melissa-marie;cannon to complain of
the above defendants' bad behavior. This court has jurisdiction as plaintiff's are
Texan's and the Felonies committed by the following defendants occurred on the
land of Texas, in the Republic of Texas. We are people, of we the people of the
several states of the Union, Texans, not fictitious entities, we are nonresidents, not
United States Citizens, not a corporation but living women.      e challenge the
jurisdiction of the lower court, both in personam and subject-matter jurisdiction and

      8
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 9 of 74




challenged the constitutionality of the unlawful Texas codes being used to steal our
offspring and attack us.

      The Supreme Court has stated the State courts always violate constitutional
rights, the Supreme Court also says in at least 20 decisions that once jurisdiction is
challenged it must be proven by the plaintiff and that once the constitutionality of the
Texas code is challenged it must be proven on the record by the plaintiff of the lower
court. Plaintiffs katrina cannon and melissa cannon, plead with this common law
court of record to correct these injustices and return our offspring to us. Defendant's
listed above have trespassed against our family, committing many violations of State
law, Federal law, God's law, and laws of humanity. We have been assaulted in our
home, on the roadway, in the courts and in our hearts. We have been kidnapped,
trafficked, held for ransom, and enslaved multiple times, sold into slavery, and
robbed of our family, causing trauma, fear, financial difficulties, loss of employment,
as a direct result of the above defendant's bad behavior's. The assaults against us were
done using statutes and codes, not law., in a military Court, by Foreign agents of the
Crown of ngland, a private Corporation for profit.       e have been forced to attend
fraudulent "court hearings repeatedly'' under duress and threat of further kidnapping,
trafficking and ransom, enslavement. Defendants listed above have conspired
together to deprive Plaintiffs of our Constitutional protections, under Color of Law
and "Color of official right", using State funded corporate business's, private
Corporation's for profit

      These Corporations are listed on Dun & Bradstreet, https://www.dnb.com
and https: //www.manta.com clearly shows they private Corporation's for profit that
have registered as corporate entities. They are creating bonds submitted to US
Treasury for payments on bid bonds, performance bonds paid by US Treasury. profit

       9
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 10 of 74



that have registered as corporate entities. They are creating bonds submitted to US
Treasury for payments on bid bonds, performance bonds paid by US Treasury.

      All of these defendants have committed organized crimes (organized crime is a
category of transnational, national, or local groupings of highly centralized enterprises
run by criminals to engage in illegal activity, most commonly for profit), against
plaintiffs in an ongoing persecution of Plaintiffs, and have violated numerous Federal
Laws, state laws, and the Constitution of Texas. The Victoria Texas police
Department, Victoria County Sheriff's, Victoria County judges, cps workers from
Region 8m and attorneys have acted as part of the prosecution team as expressed in
court case Barbee v. Warden brought to an inquisitorial star chamber in a unilateral
process. This persecution is the socialization of the judicial system, pulling resources
together from various agencies to violate the rights of Plaintiffs in a concerted effort.
The plaintiff of the State case in the lower court have violated federal laws such as the
foreign agent registration Act of 1937, which requires foreign agents to register with
the Secretary of State. A search on the Secretary of State website returned no results,
no such registration for any of these defendants. The esquires involved are all BAR
members of a foreign corporation, the Texas Bar Association, and the American Bar
Association, as esquires, making them foreign to Texas republic.

        he ·urisdiction of the court has been challenged in Plaintiff katrina cannon's
criminal charges of tam ering with evidence and bond jum ing, verbally and filed
into case. The defendants may attempt to prove jurisdiction by stating the
constitution of Texas gives them jurisdiction. This is an impossibility as the
constitution of Texas never gave jurisdiction for a private Corporation to enforce
unlawful Texas code against, we the people of Texas. The defendants may also say
that the Constitution of Texas gave them jurisdiction as a police state. The Texas
Constitution is not referring to a corporation but referring to duly elected Sheriffs or
      10
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 11 of 74



other duly elected entities by we the people, not elected by Corporate Citizens of the
United States Corporation. We the people have not had an election since 1860.
Esquires have tricked us by representing the corporation United States, to become
U.S. Citizens. There are two citizenships in America, see the U.S. Supreme Court
decision, Downes v. Bidwell. Justice Harlan explained: ''The idea prevails with some,
indeed it has expression in arguments at the bar, that we have in this country
substantially two national governments; one to be maintained under the Constitution,
with all its restrictions; the other to be maintained by Congress outside and
independently of that instrument, by exercising such powers as other nations of the
earth are accustomed to .... We take leave to say that, if the principles thus announced
should ever receive the sanction of a majority of this court, a radical and mischievous
change in our system will result. We will, in that event, pass from the era of
constitutional liberty guarded and protected by a written constitution into an era of
legislative absolutism .... It will be an evil day for American Liberty if the theory of a
government outside the Supreme Law of the Land finds lodgment in our
Constitutional Jurisprudence. No higher duty rests upon this court than to exert its
full authority to prevent all violation of the principles of the Constitution."

       Our offspring was taken without due process of law, not in a common law
court of record. Our property, our offspring was stolen, kidnapped our offspring
without due process of law, not in a common law court of record in direct violation
of this Texas Constitution. Police officer J.T. GARZA of the Victoria Police
Department committed a violent felony as described in Texas Constitution article 1
section 11a, (b) (1) violent offense means:(B) aggravated assault> if the accused used
or exhibited a deadly weapon during the commission of the assault Police officer J.T.
GARZA had pistol strapped to his side while he kidnapped our offspring, in the
commission of a felony, while impersonating a public official. (C) Aggravated
       11
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 12 of 74



kidnapping, Under the Texas Penal Code, aggravated kidnapping involves knowingly
or intentionally abducting another individual with the intent to: Hold the victim for
reward or ransom. Use the victim as a hostage or shield. Inflict bodily injury on the
victim.




          Article 1, Section 13 of the Constitution says: Remedy by due course oflaw: all
courts shall be open, and every person for an injury done to him, in his lands, goods,
person or reputation, shall have remedy by due course of law.

          Due course oflaw means under common law, this court is using statutes and
codes, which supreme court says is not law.

          J.T. GARZA is a living man, employed at VICTORIA POLIC.e.
DEPARTMENT, located at 306 Bridge St Victoria, Texas 77904, who used his
position "under color of law" to assist CPS to kidnap and traffic our offspring.
Kidnapping of melissa to jail, requiring a ransom/bond payment, replacement of
front door and framing, at a cost of $2000.00, severely damaged, due to a raid on the
property at 306 Tanglewood Drive, Victoria, Texas, by the City of Victoria Police
Department, and Victoria County Sherriffs Department. The damaged door made
the home unsecured, causing distress to the elderly owner of the home and the
family. Melissa called and spoke to Detective David Reed about replacing door and
he refused.      xhibit B

      We bring forward documented fraud on, ORDER FOR PROTECTION OF
A CHILD IN AN EMERGENCY AND NOTICE OF HEARING. See E xhibit G




          12
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 13 of 74



      On the court documentation filed 11/19/2018, AMENDED ORDER FOR
PROTECTION OF A CHILD, IN AN EMERGENCY AND NOTICE OF
HEARING, comments as follows: JURISDICTION, Having examined the pleadings
and reviewed the evidence, the Court finds that it has jurisdiction of this cause under
262.002 (trafficking). It is well known that jurisdiction may be challenged at any time
as an issue of law because, absent jurisdiction, all acts undertaken under the color of
statute or under the color of ordinance are null and void ab initio (from their
inception). Because the Accused was compelled, under threat of further damage and
injury, to enter this court, the argument which follows sets forth the nature of the
controversy "At Law". This Court is bound by its oath of office to sit on the Law side
of its jurisdiction to hear the controversy in a neutral capacity and to make a fair and
impartial determination.

      under 262.002 (trafficking) Texas penal code 20.A.03, 262.116 (Continuous
trafficking) Did not take possession of child because of Texas enal code title 5.
Trafficking of person Did not take possession of child because of Texas penal code
title 6 Crime, internationally, knowingly or with criminal intent. Did not take
 ossession of child because of Texas penal code, 71.004 family violence. Yet in the
order of the court to take possession of the baby it is alleged because of child
trafficking, Texas penal code title 5. See Exhibit_

      Clearfield Trust Co vs United States. Prosecutor has brought fraud upon he
courts for monetary gain. ''Rio Grande v Darke" "Congress Tyranny ends common
law Cause and necessity for taking up arms" (1775)

       Article IV section 4 "united states guaranteed republic form of government.

       KEMPER STEVEN WILLI.AfvfS is a living man, sitting as
judge/administrator in a Simulated form oflaw, at VICTORIA COUNTY
      13
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 14 of 74



DISTRICT COURT. He committed an act of "fraud upon the court", he signed
court documentation on 10/ 15/19 that states, This Order of Termination was
judicially pronounced and rendered in open court on _ _ _ _ _and further noted
in the Court's docket sheet on the same date but was ministerially signed on
_ _ _ _ _ _ _ _ _ _ _. This decision was not judicially pronounced and
rendered in open court at any time and further noted in the Court's docket sheet on
the same date but was ministerially signed on _ _ _ _ _ _ _ _ _ _ _. read in
court. 11inisterially signed, is not signing as a judge. Done under the direction of a
supervisor; not involving discretion or policymaking. Ministerial describes an act or a
function that conforms to an instruction or a prescribed procedure. It connotes
obedience. A ministerial act or duty is a function performed without the use of
judgment by the person performing the act or duty.



       West's Encyclopedia of American Law, edition Z. Copyright 2008 The Gale
Group, Inc . .All rights reserved.

       Current through all legislation from the 2020 Regular Session of the General
Assembly. Simulated form of law VICTORIA COUN1Y DISTRICT COURT.

       "Common Law" has been defined in Black's Law Dictionary 4th edition as:
"comprising the body of those principles and rules of action, relating to government
and security of persons and property, which derive their authority solely from usages
and customs of immemorial antiquity, or from the judgements and decrees of the
courts recognizing, affirming, and enforcing such usages and customs." (1 Kent,
Comm. 492; Western Union Tel. Co. v. Call Pub. Co., 21 S.ct 561, 181 U.S. 92, 45
L.Ed. 765; Barry v. Port Jervis, 72 N.Y.S. 104, 64 App. Div. 268; U.S. v. Miller,
D .C.Wash. 236F 798, 800.)

       14
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 15 of 74



       See Exhibit _ Sham Legal process

       SHAM LEGAL PROCESS. The issuance, display, delivery, distribution,
reliance on as lawful authority, or other use of an instrument that is not lawfully
issued, whether the instrument is produced for inspection or exists, which purports
to be any one of the following:

       a. A summons, subpoena, judgment, lien, arrest warrant, search warrant, or
other order of a court of this state, a peace officer, or a legislative, executive, or
administrative agency established by state law.

       b. An assertion of jurisdiction or authority over or determination or
adjudication of the legal or equitable status, rights, duties, powers, or privileges of a
person or property.

       c. A requirement or authorization for the search, seizure, indictment, arrest,
trial, or sentencing of a person or property.

       The entire process used against Plaintiff's to kidnap offspring, kidnap Plaintiff
katrina and plaintiff melissa, on numerous false charges, have been in an
unconstitutional military court, using military statutes codes, by corporations for
profit, simulating law. Fake orders warrant of arrest, warrants, have been issued
which are defective on their face as there was no affidavit from an injured party, dcu,
was in violation of the local rules of court that require warrants, orders to have a seal
of the court, the signature of a judge and the signature of the clerk of the court.



       STATE OR LOCAL OFFICIAL OR EMPLOYEE. An appointed or elected
official or an employee of a state agency, board, commission, department, in a branch
of state government, institution of higher education, or other unit of government in
       15
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 16 of 74



this state. All these agents for the corporations have impersonated public officials as
none of them are elected by us the people, are agents of a corporation for profit, have
all committed treason against we the people, are warring against the constitution for
the united states of America, and the Texas constitution, using sham legal process.

       (b) It shall be unlawful for a person to impersonate a state or local official or
employee or a law enforcement officer in connection with a sham legal process by
acting or purporting to act in an official capacity or taking advantage of such actual or
purported capacity by either of the following:

       (1) Subjecting another person to arrest, detention, search, seizure,
mistreatment, dispossession, assessment, lien, or other infringement of personal or
property rights.

       (2) Denying or impeding another person in the exercise or enjoyment of any
right, privilege, power, or. immunity.

       (b) is guilty of a Class B misdemeanor.

       (c) A person violating subsection (b) is guilty of a Class B misdemeanor.

       (d) It shall be unlawful for a person falsely to assert authority of state law in
connection with a sham legal process. A person violating this subsection is guilty of a
Class A misdemeanor.

       (e) It shall be unlawful for a person to knowingly act, without authority under
state law, as any judge, magistrate, hearing officer, juror, a clerk of court, a
commissioned notary public, or any other official authorized to determine a
controversy or adjudicate the rights or interests of others, or to sign a document as if
authorized by state law. A person violating this subsection is guilty of a Class A
misdemeanor.

       16
      Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 17 of 74




       On court documentation, section 2.2. The court finds that:2.2.1 there is an
immediate danger to the physical health or safety of the child, or the child has been
the victim of neglect or sexual abuse or trafficking under 20.A.02 or 20.A.03, Penal
code> on one or more occasions and that continuation in the home of MELISSA
MARIE CANNON or ISAIAH VASQUEZ would be contrary to the child's welfare;
and




       ANTHONY K CUTRONA is a living man, representing the Department of
Family and Protective Services (DFPS)> as an Attorney, BAR# 05300005, located at
3635 South East Military Drive, San Antonio Texas, 78223. Prosecuting child
protective cases, unconstitutionally and illegally using codes and statutes to separate
families. anthony.cutrona@dfps.state.tx.us, kidnapped our offspring.

        SHELLY LYNN MERRITT is a living woman representing the DFPS, as an
attorney, BAR# 24034576, located at 3635 South East Military Drive, San Antonio
Texas, 78223. Prosecuting child protective cases, unconstitutionally using codes and
statutes, took our offspring, this woman presented at each court hearing and kept this
family apart for 2 years, testifying that our offspring should remain in foster care. At
hearings she would question everyone saying, "Do you feel it is in the best interest of
I.M.V. to stay in her placement?" The answers were always, "yes."
https: / / \v·ww. usmessageboard. com/ threads/ clintons-law-cash-bonuses-to-cps-for-
taking-children. 5409 51 / shelly. merritt@dfps. state. t.x. us .

         LIZABET         LOPEZ elizabeth.lopez@dfps.state.tx.us

       SHAWNA CUEVAS shawna.cuevas@dfps.state.tx.us


       17
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 18 of 74




      ELI ELMO GARZA is a living man, working as a Judge, BAR #24012681 at
VICTORIA COUNTY DISTRICT COURT, He has persecuted both of us biasedly,
criminally, and civilly. He entered a plea for katrina and stated he had jurisdiction,
jurisdiction has been challenged, verbally and on the record, yet he has failed to prove
this on the record. There was only Mr. GARZA and katrina in court during the first
few hearings, so Mr. GARZA was also wearing two hats, filling two jobs, (one as the
prosecutor and one as the judge) When jurisdiction is challenged, the case must stop
until jurisdiction is proved. Mr. GARZA not only continued the case but sent goons
to kidnap me and traffic me to jail, where I was held for an extremely high ransom,
$50,000 cash bail, without being afforded my rights, to be taken immediately to a
magistrate, the kidnapping form "warrant" was not issued legally, in form or law. The
Sherriff's that kidnapped katrina, at the behest of Mr. GARZA, the ringleader of this
criminal act, mistreated and abused me, for more than a month, before I was brought
before him. He is Using statutes and codes to incarcerate. He has shown unethical
bias toward katrina and melissa. Melissa cannon requested, the judge delay the date
for the surgery, until there was a second opinion. There was already a date set up for
the surgery. His reason for not granting, mother's request was that there was already
something on record from Driscoll Children's Hospital, recommending the cleft
palate surgery exhibit letter Mr. GARZA. He is still to this day forcing us to present
into his "courtroom," without jurisdiction, under duress, threat, and coercion.

       JACKIE WAYNE 'JACK". MARR is a living man, working as a Judge,
BAR# 13012700, located at VICTORIA COUNTY DISTRICT COURT, 135th
District Courtroom, hired for District: 24, 115 N. Bridge Street, 3rd floor, Victoria,
Texas 77901. He is maliciously using his position to illegally, continue the kidnapping
and ransom for our offspring. Violation of Texas Penal Code, Child trafficking


       18
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 19 of 74




      TRAVIS HUGO ERNST is a living man, working as a Judge BAR# 24004637
at Victoria County Judicial District Court 135th District Courtroom, Victoria County
Courthouse, 115 N. Bridge Street, 3rd floor, Victoria, Texas 77901. He is maliciously
using his position to illegally> continue the kidnapping and ransom for our offspring>
conspiring with police, cps workers to kidnap and traffic our offspring.

      JOYCE HELLER is a living woman employed as an Attorney Ad Litem, State
BAR# 22249500, appointed by the Court, Victoria County, District Court for the
baby offspring stolen from Plaintiffs, located at 113 East Constitution Street, Victoria
Texas, 77901, joycehellerlaw@aol.com or joyceheller@joycehellerlaw.net. JOYCE
HELLER met with melissa one time, just before a court hearing, before melissa had
an attorney. Ms. Heller sat down and spoke with melissa for a short time, that was the
only attempt to talk melissa. Joyce Heller denied the reunification, saying it was not in
best interest of the child. Parents were assumed to be the best caretakers for their
child unless proven unfit. In January 2019 melissa begged her attorney Michael
Papania to return the offspring and she would agree to go to the inpatient baby. Mr.
Papania said he would have to ask Joyce Heller first. He said he would email her and
ask. melissa is unsure if this request was followed thru on. He told melissa that Joyce
Heller had said "no". she The Texas Supreme Court says, "Our nation consistently
maintained that parents possess a fundamental right to raise their children as they see
fit. (Parentsrights.org.) She has violated our due process rights, not even speaking to
our family, yet passing judgement, and testifying against our family, saying she felt it
was better to keep her in the placement. (Foster care)> denying us our offspring. She
is maliciously using his position to illegally, continue the kidnapping and ransom for
our offspring, conspiring with police, cps workers to kidnap and traffic our offspring.

       PATTY HUDSON            lawycrlady2001 @aol.com

       19
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 20 of 74




      MR. POPE is a living man, contracted with DFPS, as a foster parent, he has
our offspring, he has decided to try and adopt our offspring. DFPS is colluding with
the POPE'S to steal our baby. He is maliciously using his position to illegally,
continue the kidnapping and ransom for our offspring, conspiring with police, cps
workers to kidnap and traffic our offspring.

      :MERRI NICHOLS is a living woman employed as an Attorney, Bar#
24046755, appointed by the VICTORIA COUN1Y DISTRICT COURT, located at
5606 N. Navarro, Ste 200, Victoria, Texas 77901, to represent the father Isaiah
Vasquez, mnichols@victoriatxatty.com. She stood in judgement of our family
without facts, testifying lies and deceit for Federal funding, allowing our offspring to
be trafficked and kept away from us for two years. Coerced Mr. Vasquez into signing
over his rights to I.M.V. After a hearing, Nicolsa Vasquez and Ms. NICKOLS were
colluding together, MS. NICHOLS told her she should try and get her home certified
as foster home, and she could have it completed within 6 months. She is maliciously
using his position to illegally, continue the kidnapping and ransom for our offspring,
conspiring with police, cps workers to kidnap and traffic our offspring.

       MICHAEL D. PAPANIA is a living man, employed by the VICTORIA
COUNTY DISTRICT COURT, as an attorney BAR# 00795769 to represent melissa
cannon (mother), office is located at 5606 N. Navarro St., Ste 107, Victoria, Texas
77904-1783. michael@MDPlaw.net. Appointed by the court on CAUSE NO. 18-11-
83675-C, DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES V.
MELISSA MARIE CANN ON, He was horrid through the whole process, belittling,
and depreciating melissa. He stated to melissa, "Anyone who would use drugs during
      20
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 21 of 74




pregnancy should be shot and killed." He made no effort to assist, except to tell her
to do everything CPS said to do. \Xlhen he first came onto the case, he did not file
anything, to say the case was contested, causing a judgement against her, in the
beginning of the case. This was not argued and let stand~ he did not assist in fighting
for I.M.V. at all. In January 2019 melissa begged Mr. Papania to return her offspring
and she would agree to go to inpatient rehab, together with the baby, she did not feel
she needed inpatient but was willing to do that for her baby. Mr. Papania said he
would have to ask Joyce Heller first. He said he would email her and ask. melissa is
unsure if this request was followed thru on but he told melissa that Joyce Heller had
said "no". On one occasion, he said to melissa, "Do you even know how to do
laundry? Do you know how to put the clothes in the washer and tum it on, how to
take them out of the washer and put them in the dryer, then how to take them out of
the dryer and fold them and put them away?" He continually made sneered and
spoke down to her because of her disability. He called the police on her for coming
into his office to ask about whether he had heard from the judge or not. Nov 13th ,
2019, Ile assaulted his secretary, Vicki, in front of melissa, when he told her to call
the police and she did not. Witnesses' APRIL GERMAINE and VICKI STEVENS.
He ended up calling the police on her because she was insisting for him to write her a
statement saying he had not heard from the judge yet, on the termination. There had
been two weeks without a decision from the judge, and she just wanted to find out
what was going on in her case. termination trial on 10/15/19, attempted to dismiss
him as the attorney with a motion and the judge screamed at her about being
appreciative of the attorney, he gave her, because he was a good one. He made
statements about the drugs he did in college, putting large lines of coke on a long
mirror and racing to see who could get down the mirror fastest. (recordings available
of some of these conversations, which will show how mean and hateful he has been)

       21
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 22 of 74




He is having a romantic relationship with the court clerk, CATI-IY STUART. He is
maliciously using his position to illegally, continue the kidnapping and ransom for our
offspring, conspiring with police, cps workers to kidnap and traffic our offspring.
Sec Exhibit contract melissa made with Mr. Papania

       See Exhibit check from Mr. Papania, signed by Cathy Stuart (court clerk) for
CA




       WILLIAM ALLEN 'BILL' WHITE is a living man, employed as appeal
attorney BAR# 00788659 on case 13-19-00591 -CV COURT OF APPEALS 13TH
DISTRICT OF TEXAS CORPUS CHRISTI -EDINBURG, 267TH District Court
appeal used cases that showed termination was in best interest. Left the case due to
taking a position in another town. CALHOUN COUNTY DISTRICT ATTORNEY,
primary practice PORT LAVACA,, TEXAS street Filed. Melissa called every day
from jail; he would never answer. Mother made an appointment to meet at his office,
when she arrived for appointment his office was closed. He wrote brief for the
Appeals court without ever speaking to mother. He stated on brief "oral argument
not requested." He used Holick v Smith 685 S. W. 2nd 18 (Tex. 1985), In re K.L.M.,
443 S.W.3d 101 (TEX 2014) Unable to locate case. Wiley v. Spratlan, 543 S.W.2d 349
(fex. 1976), Texas Supreme Court. Precedential Status: Precedential. He did not
attempt to find out what the truth was and filed a brief with lies in it says, "removed
the child from appellate mothers' possession after birth at citizens Medical Center
CMC in Victoria County with meconium testing positive for marijuana and
methamphetamine." The removal was at 12 days old from our home. He also wrote
''This removal occurred almost a year before the termination trial in this case at said
termination trial on 10/15/19 which was before the bench only." The hearing that

       22
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 23 of 74



day ended with the judge saying he would look things over and get back to everyone
with a decision. There was never a decision read in open court. The brief goes on to
say, "The state D PS offered an exhibit consisting of over 100 pages of medical
records from C11C that revealed positive results> for two drugs in the baby's
meconium." The meconium was not tested at the hospital, it was sent out to a lab in
Minnesota. Any document from the hospital with statement on what another
corporation did, is hearsay, therefore it cannot be admitted into evidence. The brief
says, "That appellate mothers infant child had two illegal drugs in her meconium
immediately after birth." The results of supposed testing were not received until
___ and were not available> immediately after birth. Another lie presented to
Appeals Court. Mr. White's brief continues to say, "terminating appellate mother's
parental rights to her child was reversible error as no medical evidence was admitted
supporting this." What is the remedy for that, reversable error? He states this baby
was taken from the hospital. Another lies to the Appeal's court. Documentation from
the hospital drug testing on I.M.V. indicate she was negative for drugs after birth. Mr.
White has committed perjury, defamation of character, deprivation of parental rights.
He stood in front of the court with an envelope that had her name on it, to introduce
himself.

             ROSALIND VICTORIA OLIVIA P REZ, a living woman, working as
an associate attorney> BAR Number: 24100487 works with Michael D Papani~ at
5606 N. Navarro, Suite 107, Victoria, Texas ii904. Filled in for MICHAEL D.
PAPANIA, a couple of times, assisted in keeping offspring away from us. She is
maliciously using his position to illegally, continue the kidnapping and ransom for our
offspring, conspiring with police, cps workers to kidnap and traffic our offspring.

       KATHERINE SANDERS, a living woman, employed at DFPS office as an
investigator> listed as caseworker on kinship home assessment> K909-FORM
       23
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 24 of 74



2700KIN, September 2017, CASE ID# 47511423 her supervisor is JILL
HAWKINS, located at 2306 Leary Ln.,_ Victoria, Texas 77901,_ kidnapped offspring.
She is maliciously using his position to illegally, continue the kidnapping and ransom
for our offspring, conspiring with police, cps workers to kidnap and traffic our
offspring. katherine. sanders@dfps. state. tx. us

       Childcare unplugged Daycare, 2710 East Airline Road in Victoria, TX. Texas
Human Resources Code, Title 2 subtitle D Ch. 42, sec. 42.001(b-3) Religious
42.044© An authorized representative (executive commissioner) Inspections on. 42

       APRIL PERRITANO a living woman employed at DFPS office as an
investigator, contacted police with sanders after receiving meconium.

       HELEN VASQUEZ a living woman employed at DFPS as a caseworker
assistant to Ms. SANDERS~ she participated in the kidnapping of our offspring by
driving the car. She supervised some of the visitations. At the end of one of the
visitations she dropped the carrier with baby in it. Refused to check out the baby to
make sure she was ok, "she said she is not crying so she is fine." She is maliciously
using his position to illegally, continue the kidnapping and ransom for our offspring,
conspiring with police, cps workers to kidnap and traffic our offspring.



       Jill O'Neill, is a living woman, contracted with DFPS, as a counselor, at
Counseling Center,_ she is licensed M.Ed.,_ LPC located at 101 W. Goodwin,_ Ste 422,_
Victoria, Texas 77901, jilloneillcounseling@gmail.com. (Melissa was threatened with
loss of visitation if she did not sign documentation with this woman). Documentation
that this woman is charging for multiple visits,_ instead of just the one time, which was
not a "visit," it was only to sign paperwork. O'Neill was referred to Mother's case by
the Department and was threatened with loss of visitation, if she did not sign
      24
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 25 of 74




documentation with this woman. O'Neill testified that she did not have a consistent
individual counseling relationship with J\1other, (there was no individual counseling at
all) but that she offered her support services to Mother and would attend the visits
between Mother and I.M. V. (In fact, O'Neill would arrive at the visitations and
watch, while sitting behind the two-way glass, that is reflective on one side and clear
on the other, allowing persons on one side to see through, while people on the other
see a reflection of themselves, she did not even speak to melissa) She testified that
Mother was at times argumentative, oppositional, and not committed to counseling.
(There was never any counseling with O'Neill) She testified that she observed that
Mother was not engaged "in the overall development-medically,. emotionally--of
the needs of the child." (It is difficult to be engaged in these when there is only one
hour per week, to engage) O'Neill testified that Mother did appear to become more
engaged and developed more of a rapport with I.M.V. in the months before the
termination hearing. She repeatedly committed perjury and caused further
traumatization of the family. (Melissa was threatened with loss of visitation if she did
not meet and sign documentation with this woman). The forms were signed under
duress. She has maliciously used her position to illegally continue the kidnapping and
ransom for our offspring, conspiring with police, cps workers to kidnap and traffic
our offspring.

       DIAMOND DE LEON is a living woman, ATTORNEY FOR Intervenors,
Nicolasa and frank Vasquez 921 N. Chaparral, suite 100 Corpus Christi, Texas 78401
BAR# 24099674. Participating in the trafficking of the baby, preventing her return
home. yvonnc@alexhernandeztriallaw.com. She is maliciously using his position to
illegally, continue the kidnapping and ransom for our offspring, conspiring with
police, cps workers to kidnap and traffic our offspring.


      25
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 26 of 74




       NICOLASA VASQUEZ a living woman paternal grandmother of kidnapped
offspring, on foster care paperwork primary caregiver PID# 97191397, told the court
that she would continue to keep our family separated and would call police if
necessary. She is maliciously l,lsing his position to illegally,_ continue the kidnapping
and ransom for our offspring, conspiring with police, cps workers to kidnap and
traffic our offspring.

       CONNIE GOLDSMITH a living woman DFPS staff responsible for
submitting referral on kinship caregiver home assessment assisting in the trafficking
of our baby. connie.goldsmith@dfps.state.tx.us. She is maliciously using his position
to illegally, continue the kidnapping and ransom for our offspring, conspiring with
police, cps workers to kidnap and traffic our offspring.

       DARCY BARRON is a living woman, with FAMILY ENDEAVORS, INC.
under contract with DFPS, responsible for the kinship caregiver home assessment.
FAMILY ENDEAVORS, INC received $593.60 for this assessment. Trafficking
children for financial gain. assessments8@familyendeavors.org. She is maliciously
using her position to illegally, continue the kidnapping and ransom for our offspring,
conspiring with police, cps workers to kidnap and traffic our offspring

       LISA SIMMONS, a living woman, working as a service provider, contracting
with DFPS with FAMILY ENDEAVORS,_ INC dba ENDEAVORS which is part of
the Mental Health & Substance Abuse Services Industry, this company has 450 total
employees across all its locations and generates $22.85 million in sales (USD),
(according to dnb.com) located at 6363 De Zavala Rd Ste 200, San Antonio, TX,
78249-2104, www.endeavors.org Company Type: Corporation Parent,
leesimmons10@gmail.com Provides kinship caregiver home assessments, trafficking
children for financial gain. She is maliciously using her position to illegally, continue

       26
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 27 of 74



the kidnapping and ransom for our offspring, conspiring with police, cps workers to
kidnap and traffic our offspring,

       MARLINDA OVIEDA, is a living woman employed as a DFPS legal
caseworker on our case>- located at 2306 Leary Ln. >- Victoria>- Texas 77901. This
woman harassed, and tormented melissa, doing everything she could to prevent any
bonding between mother and I.M.V., melissa would get, iust one hour visit, once a
week, with a newborn, then she made that time as uncomfortable and stressful as
possible for melissa. Mrs. OVIEDO went to the magistrate, the judge with an
"order" stating 1. Melissa must arrive 30 min early for visitations. 2. Melissa must stay
in the waiting area and not leave for any reason. If she broke these rules her visit
would be cancelled. This was discrimination against melissa specifically, there were
not any other families treated this way and she knew melissa had ADHD, and PTSD
and had difficulty sitting still for extended periods of time. While making things more
difficult for melissa~ she gave fraternal grandmother and grandfather extended visits
during the week, and even weekend, and holiday stays with them at their home,
Thanksgiving and Christmas, even allowing them to stay 3 days with her while she
was in the hospital out of town. Ms. OVIEDO prevented melissa from making
medical decisions, attending doctor appointments or therapy with I.M.V. Ms.
OVIEDO did allow Melissa to go to one hospital surgery, but she made an issue with
melissa refusing to tell the doctor that I.M.V. was born addicted to drugs, (because
she was not) insisting that the doctor needed to be told that. Ms. OVEIDO would
not allow her to even change a diaper, doing everything she could to make melissa
feel very unwelcomed. The Law states that parents have the right to control all their
children's medical care, even if the child is in care of DCFS. On two occasions she
cancelled visitation, due to being less than 5 minutes late, for the 30 min early to visit
rule, once before it was signed by the judge. On those occasions the infant was sitting
      27
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 28 of 74



right there, in sight of melissa, but inside the glassed area. I.M.V. was in the hospital
for pneumonia. melissa was "allowed" to have one hour with her, in the hospital
room, in place of her scheduled visitation, after it was demanded she take a drug test
that day> then she had to leave> not knowing if I.M.V. was going to be all right or not.
The visitation is required to be comfortable and home-like, it was anything but, the
rooms are dirty, E xhibit=== the temperature was not comfortable, the "watchers"
on the other side of the two-way glass," would communicate loudly'' and would
come rushing into the visitation with demands and criticisms. Ms. OVIEDO denied
any kinship care with katrina cannon, maternal grandmother, as required by law. At a
meeting, held at DFPS office, Ms. OVIEDO said that katrina had verbally assaulted
her, in front of multiple witnesses and she said she had made a police report. I
(katrina) checked and there was no report made. (I have the audio recording of the
meeting and of the day I was accused of this.) Ms. OVIEDO committed continual
perjury in court under oath. telling the judge> in the courtroom> under oath that
katrina had "physically and verbally assaulted her," While holding one hand over the
other wrist in a motion out in front of her. The judge said ok and moved on without
question. Ms. OVIEDO would not let melissa take videos with her hand-held
camcorder during her visit with baby. One visit, the lighting was too bright for baby,
melissa attempted to make it more comfortable by turning the lights out (the room
was still lit by sunlight coming in the windows) OVIEDO told her she was not
allowed to tum the lights off. She is maliciously using his position to illegally,
continue the kidnapping and ransom for our offspring, conspiring with police, cps
workers to kidnap and traffic our offspring.

       NICKI (NAGEL) CARVER a caseworker for the DFPS, assigned to I.M.V.'s
case, testified that she assisted the original caseworker, KATHERINE SAND RS.
Located at in kidnapping and trafficking I.M.V., forcing melissa under severe duress
       28
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 29 of 74




to sign a "voluntary" safety plan, without full disclosure. Creating a service plan for
Mother due to "supposed" meconium testing that showed positive for
methamphetamine and marijuana at birth, though her urine analysis tested
clean/negative. attempted the initial safety plan, required 24/7 supervision for
mother and I.M.V. This requirement was an impossibility, setting everything up for
failure from the beginning. There were many people who came to try and help this
little family, regardless of it being riday afternoon. There were "about 15" people
that dropped everything to come try to help, proving she had support. One by one
they were all "not acceptable" and CARVER would continually state "If we can't find
someone, we are going to take your baby away from you today." There was finally
one caregiver who was "acceptable", Brooke Davis, RN who works with katrina
cannon, taking care of severely disabled children. katrina cannon was not acceptable,
according to these demons. Mother and I.M.V. was forced to leave her home with
her newborn, leaving her support system. Ms. Davis was unable to continue to
provide care, due to having to go to work, she brought melissa and baby back to their
home and said that she to. According to CARVER, the Department was unable to
create a new safety plan which would have involved the child's paternal great-
grandmother caring for I.M.V., because the paternal great-grandmother was unsure
that Father was actually I.M.V.'s father and wanted testing to be done before she
would be considered a caregiver. As such, the Department sought removal of I.M.V.
from Mother due to Mother's "extensive drug use" and refusal to attend inpatient
counseling. Carver described her brief interactions with Mother as ''like a roller
coaster," stating that "[Mother] was all over the place" and Mother's emotions
changed very quickly, which was concerning to Carver. by CPS, CARVER testified
that Mother did not possess the parenting skills necessary to care for I.M.V.. (Maybe
because this was her first baby?), (She had the help of family!) Carver also believed

      29
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 30 of 74




that I.M.V. was in immediate danger due to the instability of the home and the
rampant drug use in the home. (\Vhat proof of instability and/ or "rampant" drug use
in the home, was there?) She committed perjury with these unfounded accusations.
The Department, in doing its check into the home, discovered that there was also a
drive-by shooting outside of the home involving Father. (There are multiple homes
on the street, how was she able to solve this incident, when police were still
investigating?) The Department removed I.M.V., and she was then placed in foster
care CARVER testified. (without cause or a warrant). So, at the time that you were
working with Ms. Sanders, what did you observe regarding her investigation? She
committed repeated perjury and assisted in the kidnapping of our offspring. She
made this statement to the court, I assisted with [Sanders] on getting a service plan in
place for [11other] and her baby. Q. Why were you assisting getting a service plan for
(Mother] and her baby, [I.M.V.]? A. Because the baby tested positive for
methamphetamines and marijuana on a meconium test. Thompson also testified
regarding the results from the meconium drug test Q. And as part of your services
with the Department are their things that you usually use to review prior to your
meeting with the individual? A. Yes. I'm given any, usually I'm given court
documents or documents from the family-based services program. If there have
been treatment recommendations or other reports from investigators, the
information varies from case to case. Q. And in [Mother's] case where you give
various documents? A. Yes. Q. What exactly where you give? A. I was given a, I
believe, it was a treatment summary form that had information about the onset of the
case and the events leading up to the investigation and the information that the
investigator had reported about lMother]. Q. And you reviewed those documents
prior to meeting (Mother]; is that correct? A. Yes, yes's. How did that conversation
go between you and (Mother]? A. So, then I started talking about the things that I

      30
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 31 of 74




understood led up to this case-that she had tested positive for marijuana at the birth
of her child and the meconium had tested positive for amphetamines and other
drugs. Mother's counsel did not object to this testimony. ]ARLENE ROSS DFPS
PROGRAM DIRECTOR OF UNIT 25 REGION 8 Off of the Kinship Caregiver
Home Assessment FORM 6588, September 2017 case #47511423 filed 02/21/19.
She is maliciously using his position to illegally, continue the kidnapping and ransom
for our offspring, conspiring with police, cps workers to kidnap and traffic our
offspring.

       LISA SIMMONS BA FAMILY ENDEAVORS subcontractor OF UNIT 25
REGION 8 Off of the Kinship Caregiver Home Assessment FORM 6588,
September 2017 case #47511423 filed 02/21 / 19. assessments8@familyendeavors.org
She is maliciously using her position to illegally, continue the kidnapping and ransom
for our offspring, conspiring with police, cps workers to kidnap and traffic our
offspring.

       CARINA ESCANDON MA a living woman employed at FAMILY
ENDEAVORS subcon-tractor OF UNIT 25 REGION 8 Off of the Kinship
Caregiver Home Assessment FORM 6588, September 2017 case #47511423 filed
02/21/19 reviewed and ap-proved Kinship Caregiver Home Assessment She is
maliciously using his position to illegally, continue the kidnapping and ransom for our
offspring, conspiring with police, cps workers to kidnap and traffic our offspring.

       . STEPHANIE RODRIGUEZ BAXLEY a living woman employed as CASA
volunteer supervisor, located at 120 S. Main St. Ste. 414, Victoria, Texas 77901,
stefanieb@goldencrescentcasa.org. Was at all court hearings and advocated that the
child stays with the foster family, she is maliciously using his position to illegally,


       31
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 32 of 74



continue the kidnapping and ransom for our offspring, conspiring with police, cps
workers to kidnap and traffic our offspring.

       SHANNA QUEVES is a woman employed at CPS as the supervisor of JILL
HAWKlNS She is maliciously using his position to illegally, continue the kidnapping
and ransom for our offspring, conspiring with police, cps workers to kidnap and
traffic our offspring.

       JILL HAWKINS a living woman employed at DCFS as a DFPS investigative
supervisor to Ms. Sanders and I\1s. Carver, located at 2306 Leary Ln., Victoria, Texas
77901. Ms. Carver made a phone call to Nicole Green at the time of the kidnapping,
excitedly saying, 'We got another one"! Witnessed by Katrina Cannon, Melissa
Cannon, Sharon Scott. She is maliciously using his position to illegally, continue the
kidnapping and ransom for our offspring, conspiring with police, cps workers to
kidnap and traffic our offspring. Jill.hawkins@dfps.statc.tx.us

       LESLIE PEREZ a living woman employed at Upbring Foster in Texas and
Upbring Adoption, as district manager, located at 101 W. Goodwin Ave., Ste 945,
Victoria, Texas 77904. This company has, 14 offices in Texas, they assist DFPS to
foster and adopt out the stolen children, for money, under the guise of helping
children. They also run centers that provide therapy, recreation, life skills, Trafficking
the children after kidnapping to new locations. She is maliciously using his position to
illegally, continue the kidnapping and ransom for our offspring, conspiring with
police, cps workers to kidnap and traffic our offspring.

       CLAIRE BLASCHKE is a living woman employed as a Family Service
Worker at Upbring, located at 3904 John Stockbauer Drive, Victoria, Texas 77904.
Collaborated with Child Protective Services to make a Child Plan of Service, on May
16, 2019, documentation fraudulently states that the plan was also collaborated with
       32
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 33 of 74




mother, melissa. She failed to investigate a complaint about baby having matted hair,
from laying down too much. She profits through the CPS program. Conspiring with
cps workers to kidnap and traffic our offspring. claire.blaschke@upbring.org

      MELISSA RENDON is a living woman employed at Victoria Police
Department, located at 306 Bridge St. Victoria, Texas 77904, who has unlawfully
misrepresented and extorted our family. Injected herself into the DFPS case to pre-
vent the return of the kidnapped offspring. Using her position with the police un-der
"color of law." Slandered our family name to elderly friend. Caused loss of
employment for katrina cannon. (Exhibit B recording). (what she said in doc) in to
DFPS, causing the arrest of both?? and on documents to the court about melissa
cannon and katrina cannon. Participated in an illegal search of the home and made an
unnecessary call to adult protective services on the other lady in the home, Sharon
Scott. In numerous ways she has harassed this family. On 11/14/18 Investigator
Sanders and Investigator Perritano (April) contacted Victoria Police Department
Detective Rendon (melissa) who stated that she knows melissa Cannon quite well
because of Ms. Cannon's past dealings with police officers. She stated that there was
a drive by shooting at the home last weekend (11/10-11/11). She stated that Isaiah
Vasquez is currently a suspect in a murder investigation and that it probably had
something to do with the drive by shooting. (suspect, innocent until proven guilty).
She stated that the last time she was in the home with another officer, they found a
lot of methamphetamines in the garage on a mirror. She stated that katrina Cannon,
maternal grandmother threw the methamphetamines that was on the mirror onto the
officer. She states that Ms. Cannon currently has a charge for steaking a truck but that
she will likely make a deal with the DA and get off with little to no sentence. She
expressed safety concerns and recommended taking an officer to the home. She is

      33
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 34 of 74



maliciously using his position to illegally, continue the kidnapping and ransom for our
offspring, conspiring with police, cps workers to kidnap and traffic our offspring.

       BEVERLY SEALS Occupational therapist, Beverly Seals, testified that she has
been working with I.M.V. since December 26, 2018. Seals noted that I.M.V. has
many special needs, especially with feeding due to her cleft palate. Seals had one visit
with Mother and I.M.V. in which Seals attempted to show Mother calming
techniques for I.M.V.; Mother was resistant, though she ultimately accepted the help
because she was told she had no choice. Seals visited with I.M.V. weekly and she
stated that I.M.V. is improving and she has "really come a long, long way with this
[foster] family. NICKI NAGEL, a living woman employed as a DFPS investigator,
located at 2306 Leary Ln., Victoria, Texas 77901. She used coercion to enter the
home saying she just wanted to see where the baby slept. She informed melissa
cannon that she could not be unsupervised with her baby. When asked to leave she
said, "If you make us leave, we will remove your baby today and bullied to place the
infant in foster care if we did not cooperate. She failed to mention to our family that
they are REQUIRED to first try to place children with relatives of the parents, not
into foster care. Signed plan out of fear of infant being placed in foster care. She
presented a voluntary "safety plan" as being required by law, used lies and coercion to
continue the separation of the family. Wore a disguise to court. Lied and said there
was a court order to take Isabella when there was not. Used bullying, by threatening
to place the infant in foster care if we did not cooperate. CPS investigators failed to
mention to our family that they are REQUIRED to first try to place children with
relatives of the parents, not into foster care. Signed plan out of fear of infant being
placed in foster care. She is maliciously using his position to illegally, continue the
kidnapping and ransom for our offspring, conspiring with police, cps workers to
kidnap and traffic our offspring.

       34
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 35 of 74




      A full disclosure agreement is another example of a disclosure contract that a
dis-closure definition law defines and regulates. A full disclosure is a lawful
requirement in different transactions such as premarital agreements, real estate deals,
etc., which try to find ways to balance the power of negotiation for the transacting
parties to have equal possession of all required information .

      . (She initiated the kidnapping of our offspring, while laughing, hopping up
and down, and denying us any remedy used lies and coercion to continue the
separation of the family. Wore a disguise to court. Lied and said there was a court
order to take Isabella when there was not.

      These Corporations are listed on Dun & Bradstreet, https://www.dnb.com,
https:/ /www.manta.com which clearly shows they private Corporation's for profit.
They are creating bonds submitted to US Treasury for payments on bid bonds,
performance bonds paid by US Treasury. Bonds to be entered as exhibits later.

      Justice Harlan explained: "The idea prevails with some, indeed it has
expression in arguments at the bar, that we have in this country substantially two
national governments; one to be maintained under the Constitution, with all its
restrictions; the other to be maintained by Congress outside and independently of
that instrument, by exercising such powers as other nations of the earth are
accustomed to .... I take leave to say that, if the principles thus announced should
ever receive the sanction of a majority of this court, a radical and mischievous change
in our system will result. We will, in that event, pass from the era of constitutional
liberty guarded and protected by a written constitution into an era oflegislative
absolutism .... It will be an evil day for American Liberty if the theory of a
government outside the Supreme Law of the Land finds lodgment in our
       35
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 36 of 74




Constitutional Jurisprudence. No higher duty rests upon this court than to exert its
full authority to prevent all violation of the principles of the Constitution."

       The defendants listed above did conspire to deprive plaintiffs of their rights,
privileges and immunities secured and protected by the Constitution and laws of the
United States. ''Property" and Police Power. -      (States have an inherent "police
power" to promote public safety, health, morals, public convenience, and general
prosperity, but the extent of the power may vary based on the subject matter over
which it is exercised. If a police power regulation goes too far, it will be recognized as
a taking of property for which compensation must be paid. Thus, the means
employed to affect its exercise may be neither arbitrary nor oppressive but must bear
a real and substantial relation to an end that is public, specifically, the public health,
safety, or morals, or some other aspect of the general welfare.)

       that purpose to enter all contracts which may be proper, necessary and
essential to his carrying out to a successful conclusion the purposes above mentioned.



       The Affidavit created for the complaint alleged that the meconium contained
methamphetamine. The Meconium testing is not FDA approved and the baby tested
negative at birth! The medications given per IV push at the time of offspring's arrival,
are known to give false positives on drug tests. All this evil was done due to
medications given to melissa prior to and during labor!!see exhibit A FAMILY
CODE

       WARNING: FEDERAL LAW AT TITLE 18 SECTION 5033 PROHIBITS
THE TAKING OF ANY CHILD AWAY FROM IT'S NATURAL PARENTS
WITHOUTA HEARING IN A COURT OF COMPETENT JURISDICTION

       36
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 37 of 74




AND ANY /ONE WHO VIOLATE S THIS PROVISION HAS NO IMMUNITY
FROM IABILITYFROM BOTH CRIMINAL AND CIVIL PENALTIES

      This court is a military court not a court with competent jurisdiction, as
Plaintiffs are Texans, not corporate entities bound by statutes codes and said there
was a court order to take I.M.V. when there was not. Used bullying, by threatening to
place the infant in foster care if we did not cooperate. CPS investigators failed to
mention to our family that they are REQUIRED to first try to place children with
relatives of the parents, not into foster care. Signed plan out of fear of infant being
placed in foster care. A full disclosure agreement is another example of a disclosure
contract that a disclosure definition law defines and regulates. A full disclosure is a
lawful requirement in different transactions such as premarital agreements, real estate
deals, etc., which try to find ways to balance the power of negotiation for the
transacting parties to have equal possession of all required information. (She initiated
the kidnapping of our offspring, while laughing, hopping up and down, and denying
us any remedy) used lies and coercion to continue the separation of the family. Wore
a disguise to court. Lied and said there was a court order to take Isabella when there
was not.

       Stealing a child- even by a parent - is often at least one and likely two distinct
felonies in Texas. Kidnapping and interference with child custody are separate
offenses are not precluded by double jeopardy jurisprudence.

       Texas Penal Code § 20.03. Kidnapping (a) A person commits an offense if he
intentionally or knowingly abducts another person.

       (b) It is an affirmative defense to prosecution under this section that:




       37
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 38 of 74




       (1) the abduction was not coupled with intent to use or to threaten to use
deadly force.

       (2) the actor was a relative of the person abducted; and

       (3) the actor's sole intent was to assume lawful control of the victim.

       (c) An offense under this section is a felony of the third degree.



      See Exhibit A PENAL CODE, TITLE 6. OFFENS S AGAINST THE
FAMILY, PENAL CODE, TITLE 5. 0 FENSES AGAINST THE P RSON
CHILD TRAFFICINGCHAPTER20. KIDNAPPING, UNLAWFUL
RESTRAINT) AND SMUGGLING OF PERSONS) Sec. 20.01) AGREEMENT
TO ABDUCT FROM CUSTOD, SALE OR PURCHASE OF CHILD)
INTERFERENCE \X/ITH RIGHTS OF GUARDIAN OF THE PERSON,
INTERFERENCE \X/ITH RIGHTS OF GUARDIAN OF THE PERSON,
UNLAWFUL RESTRAINT, AGGRAVATED KIDNAPPING

      See Exhibit A. October 11, 2013, SENATE BILL 352 - VISITATION
BETWEEN AP ARENT AND CHILD



       CATHY STUART is a living woman employed as VICTORIA COUNTY
DISTRICT COURT CLERK, located at 101 N. Bridge St., Victoria Texas 77901.
This clerk is in a romantic personal relationship with the court appointed attorney for
mother, MICHAEL D. PAPANIA. Refused to file documents for plaintiff) melissa
cannon.     xhibit B Picture of CATHY STUART and MICHAEL D. PAP ANIA.


       38
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 39 of 74



       DOREEN WILLIAMS a living woman employed at Early Childhood
Intervention located at 1905 Leary Lane, Victoria, Texas. Participating in provided
unnecessary services for our offspring with funding received from the government.
(Working with CPS to traffic children for money) Referring to foster mother as
mother in reports, no allowing Melissa to participate in therapy, unless it was during
her visitation time, the one hour once a week she "was given" to see, hold and love
on her little one. Wife of KEMPER STEPHEN WILLIAMS, judge who sat on
DFPS case, many times in the two years, he is the one who illegally ordered
termination of parental rights, she also took care of our offspring through ECI.
(conflict of interest)

       ROSIE VALDERRAMA is a living woman employed at DFPS (Directly from
appeal court document, NUMBER 13-19-00591-CV, COURT OF APPEALS
THIRTEENTH DISTRICT OF TEXAS, CORPUS CHRISTI-EDINBURG, IN
THE INTEREST OF I.M.V., A CHILD, On appeal from the 267th District Court
of Victoria County, Texas, MEMORANDUM OPINION) as the Department
caseworker assigned to monitor the visits between Mother and I.M.V., testified
Valderrama explained that there were several instances, seven recorded, where
Mother refused to return I.M.V. to Valderrama's care without Valderrama
receiving assistance from other caseworkers after the visit. (Perjury, there was
only 1 instance where there was issue at the end of a visit, when VALDERRAMA
was taking I.M.V. out of the room, inside the carrier, the carrier hit the wall, melissa
was concerned and tried to take the carrier back briefly to check baby.
VALDERRAMA Refused to let melissa look at the baby to make sure she was all
right. melissa requested that baby be seen by doctor or hospital, get her checked out,
VALDERRAMA "told melissa that was not necessary, baby didn't even cry", melissa
did not know what to do so she called the police to make a report and hope to make
       39
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 40 of 74




them get her seen) (There was one time when melissa found a red area on baby's
back and she did not want to end the visit 15 min early, iust because she took a
picture of the area, melissa was told to stop or the visit would end.) Like O'NEILL,
VALDERRAMA expressed that mother was resistant to any parenting suggestions
and advice during her visits. (Perjury and mis-use of position, the visitation of 1 hour,
1 x a week was for mom and baby to visit and bond, not parenting direction or
therapy) She noted that Mother had shown signs of improvement with I.M.V.,
but that in a recent visit in July of 2019, Mother showed signs of anger and aggression
toward I.M.V. for not drinking her bottle fast enough and VALDERRAMA stated
that Mother told the child "she wasn't going to be spoiled at home."(fhis is hateful,
perjury) VALDERRAMA stated that Mother's discipline of I.M.V. was not age
appropriate. (Perjury, intentional act of swearing a false oath or falsifying an
affirmation to tell the truth "misled this court in violation of their duty of candor and
in violation of the oath they swore to demean them-selves honestly.") On one
occasion melissa was unable to attend due to vehicle issues and she called and asked
for a ride to be able to get to the visitation, she said no. She is maliciously using her
position to illegally, continue the kidnapping and ransom for our offspring,
conspiring with police, cps workers to kidnap and traffic our offspring. Exhibit C
visit recorded.

       LESLIE KALLUS a living woman employed at Citizens Medical Center,
registered nurse supervisor, located at 2701 hospital drive Victoria TX 77901 Mrs.
Kallus made a call to CPS, four (4) hours after our offspring entered the world, even
though the ent meconium for testing, violating HIPP A, she is maliciously using his
position to illegally, continue the kidnapping and ransom for our offspring,
conspiring with police, cps workers to kidnap and traffic our offspring.


       40
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 41 of 74



      STEPHANIE SHOWS a living woman employed at CASA, located at 120 S.
Main St. Ste. 414,. Victoria,. Texas 77901,. melissa never met her,. but she came to court
and testified that Isabella should stay in foster care. She is maliciously using her
position to illegally, continue the kidnapping and ransom for our offspring,
conspiring with police, cps workers to kidnap and traffic our offspring.

      MORGAN SACKETT a living woman employed at CASA, as a
CASEWORKER located at 120 S. Main St. Ste. 414, Victoria, Texas 77901.
Appeared in court and assisted in preventing reunification with our offspring. She is
maliciously using her position to illegally, continue the kidnapping and ransom for
our offspring, conspiring with police, cps workers to kidnap and traffic our offspring.
msackett@goldencresen tcasa.org

      SHARON SWIZE a living woman employed at ESC/ education service center,
region 3 and region XV (San Angelo,. Texas),. as a dietician,. she is contracted with
ECI/Early Childhood Intervention, which works with DFPS which receives federal
funding located at 1905 Leary Ln. Victoria Texas 77901. She is maliciously using his
position to illegally, continue the kidnapping and ransom for our offspring,
conspiring with police, cps workers to kidnap and traffic our offspring.

      JANET HILSBECK is a living woman employed at PEDIATRIX
1\.1EDICAL GROUP, a neonatal-perinatal medicine nurse practitioner, she is
affiliated with Methodist Children's Hospital, Northeast Baptist Hospital, Citizen's
Medical Center and CHRISTOS Santa Rosa Health system, her address at Citizen's
Medical Center, 2701 Hospital Drive, Victoria, Texas 77901. She was present at the
birth of I.M.V. and is participating in the trafficking of newborn babies. She is
maliciously using his position to illegally, continue the kidnapping and ransom for our
offspring, conspiring with police, cps workers to kidnap and traffic our offspring.

       41
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 42 of 74




      GUADALUPE CHAP A is a living woman employed as regional director of
UPBRING/LUTHERAN SOCIAL SERVICES OF THE SOUTH located at 3517
N. 38m STREET, MCALLEN, TEXAS 78501. A child placement agency working
with DFPS to traffic children from their parents to adoptive parents. She is
maliciously using his position to illegally, continue the kidnapping and ransom for our
offspring, conspiring with police, cps workers to kidnap and traffic our offspring.



      RUSSELLL. THOMPSON a living man employed at located at 7400 Blanco
Road,. Ste 126, San Antonio, Texas 78216 Dr. Russell Thompson, a licensed
psychologist contracted by the DFPS testified that he was asked to perform a
psychological evaluation of !v1other. After months of scheduling and rescheduling
appointments, he was able to briefly meet with Mother. He had reviewed the records
in the case prior to their meeting. At first, Mother refused to sign the consent form
for his evaluation, and subsequently, after she signed and he began the evaluation, she
attempted to retrieve the signed form from his briefcase. Thompson testified that
Mother was contentious and upset, and because of her behavior and
demeanor, he felt that he could not proceed with the evaluation. He found that
Mother was not cooperative and would not benefit from therapy because in his
limited time with her, Mother did not give him the impression that "she would be
willing to be reflective or introspective to consider ways that she might change or
work on things to help solve" her problems. He is maliciously using his position to
illegally, continue the kidnapping and ransom for our offspring, conspiring with
police, cps workers to kidnap and traffic our offspring.

      NOTE**"CPS can't get your medical records unless you consent in writing
and sign a HIPP A form, or they subpoena the records, and you don't have a timely

      42
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 43 of 74



objection, or unless you consent for the hospital to surrender the records." Attorney
Ricardo Antonio Perez

       TERESA STEVENS a woman employed at CITIZEN'S MEDICAL
CENTER located at 2701 Hospital Drive, Victoria, Texas 77901. Made a call to
DFPS only hours after baby's birth, ON INTAKE REPORT TO CPS 11/08/2018,
NEGLECTFUL SUPERVISION. (Fraudulent claim> mother and baby were in the
hospital) Conspiring with hospital, cps workers to kidnap and traffic our offspring.

       VICKIE AWALLACE a living woman employed at DFPS, as a Legal
Secretary III at State of Texas - San Antonio, assistant to SHELLEY MERRITT
located at 3635 South East Military Drive, San Antonio Texas, 78223. She is
maliciously using her position to illegally, continue the kidnapping and ransom for
our offspring, conspiring with police, cps workers to kidnap and traffic our offspring.
vickie. wallace@dfps. state. tx. us



       DIANA STAFFORD, a living woman, employed as a teacher of parenting
skills for the Reclamation Center,. contracted with D FPS,. located at 506 Glascow,
Victoria, Texas 77901. She testified that Mother was signed up for the ten-week
parenting course. Initially, Mother signed up for the course on December 18, 2018,
and she participated in nine of the ten weeks. In order to complete the course,
Mother needed to attend all ten weeks. Mother did not complete the make-up
class offered for week ten. Later, Mother returned to re-do the course, but only
completed weeks five and six. Mother never completed the full ten-week course. She
is maliciously using his position to illegally, continue the kidnapping and ransom for
our offspring, conspiring with police> cps workers to kidnap and traffic our offspring.
 t was not explained to me1is a

       43
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 44 of 74




       GLENN D. VILLAFRANCA is a living man employed as a attorney BAR#
20581660 for INTERVENORS JACOB AND PAULINA POPE 120 N. 11ain
Street, Victoria, Texas 77902. GLENN D . VILLAFRANCA present during attorney
client talks with Neftali J. 'Tali' Villafranca. he is maliciously using his position to
illegally, continue the kidnapping and ransom for our offspring, conspiring with
police> cps workers to kidnap and traffic our offspring.



       NEFTALI J. 'TALI' VILLAFRANCA is a living man employed as a attorney
BAR# 20581675, hired to represent melissa in criminal cases, he accepted her as a
client and put up her bond, then decided to come off her bond, causing her to spend
a day in jail to clear that up. When katrina called his office and asked his secretary
where to find his business license, she could not answer the question. The only one I,
katrina, could find was expired. He called back, he was mad and threatening to sue if
I (katrina) ever called and bothered his secretary again. He stated, "I will see you and
your daughter in prison together." He has prevented katrina from going to his office,
with melissa to assist her with the criminal cases, that she is trying to understand. If
he is maliciously using his position to illegally, continue the kidnapping and ransom
for our offspring, conspiring with police, cps workers to kidnap and traffic our
offspring.

              I - < JOHNSON a woman employed at DFPS as Conservatorship
Caseworker,        located at 2306 Leary Ln., Victoria, Texas 77901. This woman

       44
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 45 of 74



watched visitations between Melissa and Isabella through the 2-sided glass. She made
a statement to the court and on "PETITIONER'S RESPONSE TO DISCLOSURE
REQUEST" document dated 09/30/2019, "Ms. Johnson was present for several
visits including when Ms. Cannon refused to return the child and during ECI therapy
visits that occurred with miss cannon at the CPS offices." (Only one visit did she not
want to return the baby, but it was because they wanted to end this visit early because
There was only one visit that melissa did not let the baby go. In this visit, melissa had
undressed I.M.V. to look at her, like most new mother's do, she became upset
because she found a red spot on babies lower back and questioned, why it was there,
what it was and why no one knew about it. As melissa was attempting to take a
picture of babies back, Rosie Valderrama, another woman, and Marinda Oviedo all
came in the visitation room, demanding melissa put the clothes back on the baby or
they would end this visit early(15 min early)and threatened to call the police. Melissa
went ahead and dressed baby so she could continue her visit. She is maliciously using
her position to illegally, continue the kidnapping and ransom for our offspring,
conspiring with police, cps workers to kidnap and traffic our offspring

       MARLINDA OVIEDO, testified that she created a family plan of service for
Mother, which Mother signed after it was "discussed in detail." According to Oviedo,
Mother argued that her signature on the service plan was "forced." At a home visit
with Mother, Oviedo went over the family plan again, explaining the
significance of completing the plan in order for reunification with I.M.V. to be a
possibility. Oviedo testified that Mother refused, skipped, or canceled approximately
thirty drug tests. Mother did one hair follicle test in January 2019, which
tested positive for methamphetamines and amphetamines, and Mother presented
her own drug test results, which were negative. Oviedo felt that Mother endangered
the physical and emotional well-being of I.M.V. specifically because I.M.V. was born

       45
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 46 of 74



drug positive and Mother refused all suggestions and services to help reunify her with
I.M.V. Oviedo testified that Mother failed to comply with the provisions of the
court ordered family plan. Oviedo believes that termination of Mother's
parental rights is in the best interest of I.M.V. with a long-term goal of
adoption by a relative, if it proved to be in I.M.V.'s best interest and would achieve
permanency for the child. She is maliciously using his position to illegally, continue
the kidnapping and ransom for our offspring, conspiring with police, cps workers to
kidnap and traffic our offspring. marlinda.oviedo@dfps.state.tx.us

      The following is a list of the chain of command for DFPS, the people
responsible for the kidnapping of hundreds of Texas children for profit.



      All these men and women have knowledge of the unconstitutional CPS/DFPS
ways of treating the precious children of Texas. We are providing articles and lawsuits
that will assist you honorable Justices to get a better idea of the harm these children
are enduring.



      Warnings to stop contracting out services, they are continuing to do things the
same way they have been. How many children have to die , on your watch, when they
are taken from families that adore and love them to be placed in life or death
situations??? STOP supporting this clear Misappropriation of Funding and Abuse of
Authority by Officers of Government Agencies Aiding & Abetting CPS TYRANNY!

      https://www.acf.hhs.gov/sites/default/files /documents/ ch/adoption incenti
ves earning history 2020.pdf .



       46
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 47 of 74




          The 86th Texas Legislature met in 2019 to write the state's next budget Article
II - Health and Human Services. 2018-2019 $84,036.3. 2020-2021 $84,368.7332,.4-
0.44 Under Senate Bill (SB) 500, lawmakers also allocated $9.9 billion in su
funding for fiscal 2019 and the 2020-21 biennium, in part to pay for certain needs
including foster care, 1\1edicaid expenses and Hurricane Harvey-related items.
(Source: Texas Comptroller of Public Accounts)
https: // comptroller. texas.gov /economy/fiscal-notes /2019 /sep /highlights.php



          JAIME MASTERS is a living woman employed as is the Commissioner of the
Department of Family and Protective Services (DFPS). She was appointed by
Governor Greg Abbott effective December 2, 2019, for a term set to expire
September 1, 2021., DFPS State Office 701 W. 51st St., Austin, Texas 78751 She is
maliciously using his position to illegally, continue the kidnapping and ransom for our
offspring, conspiring with police, cps workers to kidnap and traffic our offspring for
profit.

          Trevor Woodruff is a living man, he is Deputy Commissioner in appointed in
2016. He has been with the agency since 2006. Before joining DFPS, Trevor worked
as a private practice lawyer with a substantial portion of his work devoted to
representing parents and children in CPS cases. Woodruff started his DFPS career
with the DFPS legal division, where he served in various capacities which include
special litigation attorney, appellate attorney, managing attorney, associate general
counsel, and general counsel. As Deputy Commissioner, Woodruff oversees the day-
to-day operations of the agency as well as the data, contracting, and communications
divisions, which are part of the Deputy Division. Trevor holds a Bachelor of Arts in
          47
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 48 of 74



Political Science from Texas Tech University and a Doctor of Jurisprudence from
Texas Tech School of Law. he is maliciously using his position to illegally, continue
the kidnapping and ransom for our offspring, conspiring with police, cps workers to
kidnap and traffic our offspring for profit.

       Demetrie Mitchell is a living man, who was named DFPS Chief of Staff in
February 2020. As Chief of Staff,. Mitchell provides strategic direction on DFPS's
human trafficking work and oversees the Office of External Relations, Office of
Consumer Relations, and the Workforce division. Mitchell joined DFPS in 2018 and
previously served as the director of Special Investigations and Human Trafficking.
Before joining DFPS, Mitchell served at the Travis County Sheriff's Department as
an investigator of major crimes including child abuse, family violence, and homicide.
In his law enforcement career, Mitchell worked strategically and collaboratively with
numerous state, federal, public and private entities to oversee criminal investigations,
high-profile incidents and events, and to engage community partners to identify and
prevent major crimes and human trafficking. he is maliciously using his position to
illegally, continue the kidnapping and ransom for our offspring, conspiring with
police, cps workers to kidnap and traffic our offspring for profit.

       Chance Watson is a living man who is the DFPS Internal Audit director. Prior
to DFPS, he was the chief audit executive for a non-for profit organization in the
higher education student lending industry where he spent two years in operations and
over sixteen years in internal audit and internal audit management. Chance holds a
bachelor's degree from Texas State University in addition to being a certified internal
auditor, certified information systems auditor, and holding a certification in risk
management assurance. He is passionate about the auditing profession and has been
an active member of the Institute of Internal Audit Austin Chapter. He has served in
numerous Austin chapter leadership positions including chapter president. He also
     48
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 49 of 74



participated on the inaugural Austin Internal Audit Leadership Development
Program and is a graduate of Vision University~ the Institute of Internal Auditors'
premier chief audit executive development program. he is maliciously using his
position to illegally, continue the kidnapping and ransom for our offspring,
conspiring with police, cps workers to kidnap and traffic our offspring.




      Tiffany Roper serves as the General Counsel at DFPS. During her tenure with
the agency, she has also served as Deputy General Counsel and Associate
Commissioner for Child Protective Services. Prior to that, Ms. Roper served as
Assistant Director of the Supreme Court of Texas Permanent Judicial Commission
for Children, Youth and Families. Ms. Roper has more than 25 years of experience in
child welfare law and policy. Ms. Roper represented D FPS in civil child abuse and
neglect cases as a prosecutor in the Williamson County Attorney's Office, Travis
County District Attorney's Office, and the Office of the Texas Attorney General.
She also represented children in foster care as a supervising attorney at The
University of Texas School of Law Children's Rights Clinic. In addition to legal
representation, Ms. Roper has worked as a policy analyst regarding child welfare
issues. Ms. Roper earned a Bachelor of Arts degree from The University of Texas at
Austin and a Juris Doctor from The University of Texas School of Law. She is
maliciously using his position to illegally, continue the kidnapping and ransom for our
offspring, conspiring with police, cps workers to kidnap and traffic our offspring.



       Lisa Kanne is the Chief Operations Officer for the Texas Department of
Family and Protective Services (DFPS). She is responsible for the DFPS Information
      49
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 50 of 74




Technology, Workforce Development, the Center for Leaming and Organizational
Excellence, Records Management, Program Support, and Background Checks. A 12-
year veteran of Operations who enjoys connecting the dots in even the most trying of
circumstances, Ms. Kanne brings a dynamism to the division that is reflective of her
personality, energy, and her unwavering 24/7 commitment to the agency. Lisa Kanne
began her career with DFPS at Statewide Intake and also worked in Child Care
Licensing before switching to Operations. Prior to DFPS, she worked in Colorado
supporting civil and criminal law firms, including in high-profile homicide cases. She
has a Bachelor of Arts degree in Communications from St. Norbert College and a
Master of Arts degree in Human Services from St. E dwards. She is maliciously using
his position to illegally, continue the kidnapping and ransom for our offspring,
conspiring with police, cps workers to kidnap and traffic our offspring.



       David Kinsey was named Chief Financial Officer for the Texas Department of
Family and Protective Services in January 2018. He oversees financial operations for
the agency including budget, accounting, and federal funds. David has been the
director of HHS System Budget and Fiscal Policy at the Health and Human Services
Commission. Prior to that, David worked in leadership offices in the Texas
Legislature serving as an advisor to House Speaker Joe Straus and former Lieutenant
Governor Bob Bullock and conducted sunset reviews for the Texas Sunset Advisory
Commission. A native Austinite, David has a l'vfaster's in Business Administration
from the University of Texas McCombs School of Business and a bachelor's degree
from St. Edward's University. he is maliciously using his position to illegally, continue
the kidnapping and ransom for our offspring, conspiring with police, cps workers to
kidnap and traffic our offspring.

      50
       Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 51 of 74




         JIM SYLVESTER a man employed Associate Commissioner for
Investigations CPS     located at Jim Sylvester was appointed as Texas Department of
Family and Protective Services (DFPS) Associate Commissioner for Child Protective
Investigations in 2017. This Division oversees Child Protective Investigations, Child
Care Licensing Investigations, Special Investigations, and Human Trafficking. Before
this appointment,Jim served as Director of Special Investigations with DFPS. Prior
to coming to DFPS,Jim spent 32 years in law enforcement, including his role as
Chief Deputy for the Travis County Sherriff's Office for 11 years. Jim received his
undergraduate education from Texas State University. He is also a graduate of the
Governor's Executive Development Program External Link, is a distinguished
graduate of the Federal Bureau of Investigations (FBI) National Academy External
Link and was named "Officer of the Year" five times while he was at the Travis
County Sheriff's Office. he is maliciously using his position to illegally, continue the
kidnapping and ransom for our offspring, conspiring with police, cps workers to
kidnap and traffic our offspring.



         DENEEN DRYDEN a living woman employed as CPS/DFPS Associate
Commissioner under commissioner JAIME MASTERS, partnering with judges,
residential childcare providers, service providers, child welfare advocates and
communities for provisions services to children and families, DFPS staff, attorneys,
guardian ad litem and judges to find solutions to permanency for children in foster
care
https://www.dfps.state.tx.us/ About_DFPS/Reports_and_Presentations/CPS/docu
ments/2020/2020-10-01_CPS_Business_Plan_FY21 -22.pdflocated at 701 W. 51st

         51
                                                                                          7

    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 52 of 74



St., Austin, Texas 78751 . Deneen Dryden was appointed Associate Commissioner
for Child Protective Services in May 2020. Dryden previously served as the director
of Prevention and Protective Services for the Kansas Department for Children and
Families, where she oversaw the state's child and adult welfare system. Dryden has
always had a passion for foster care and adoption. Throughout many years as a foster
and adoptive parent, she and her family have embraced open adoptions. Dryden and
her family continue to advocate and network for involvement in the foster care
system by sharing their personal experiences at speaking engagements and seminars.
Dryden received her bachelor's degree from Oklahoma State University and her
master's degree in marriage and family therapy from Friends University in Wichita.
She is a licensed clinical marriage and family therapist and a certified national peer
specialist. She has 20 years of experience leading a residential facility and helping
individuals cope with and overcoming crises, trauma, and difficult life situations.

       Stephen Black a living man employed as the Associate Commissioner for
Statewide Intake at the Texas Department of Family and Protective Services (DFPS)
in October 2020 after serving as interim. Statewide Intake serves as the "front door
to the front lines" for DFPS, assessing all reports of abuse, neglect, and exploitation
for the agency and routing them to the appropriate local offices. Stephen first joined
DFPS in 2007 while completing his master's degree in Political Science from Texas
State University. He has been with Statewide Intake since 2008. During this time,
Stephen has served as an intake specialist, an intake supervisor, and a program
administrator. In his most recent role before serving as Associate Commissioner, he
oversaw quality assurance and policy development as the Statewide Intake Division
Administrator for Program Improvement. he is maliciously using his position to
illegally, continue the kidnapping and ransom for our offspring, conspiring with
police, cps workers to kidnap and traffic our offspring.

      52
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 53 of 74




       Sasha Wozniak Rasco a living woman currently serving as the Associate
Commissioner for Prevention and Early Intervention at the Texas Department of
Famiiy and Protective Services. She took this position in August of 2013. Previously,
Ms. Rasco worked for 14 years regulating and supporting early childhood education
and foster care, including two years as the assistant commissioner for Child Care
Licensing at D FPS. Ms. Rasco has also developed programs and projects in other
child and family service organizations including the Early Childhood Intervention
program, the Texas Alliance of Child and Famiiy Services and as a Governor's Policy
Fellow in the Governor of Maryland: Office of Children, Youth, and Families. She is
maliciously using his position to illegally, continue the kidnapping and ransom for our
offspring, conspiring with police, cps workers to kidnap and traffic our offspring.



      Education: Master of Public Affairs, 1996, LBJ School of Public Affairs,
University of Texas at Austin,. Bachelor of Arts,. 1994, Humanities Honors Program,
University of Texas at Austin



               attended Upbring foster parent orientation, a two-hour class, to find
out more about what her baby's life might be like.) She is maliciously using his
position to illegally, continue the kidnapping and ransom for our offspring,.
conspiring with police, cps workers to kidnap and traffic our offspring.




      53
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 54 of 74




       YYONNE G. TOUREILLES a living woman employed as an attorney hired
by Isaiah's mom (Carla Vasquez) grandparents Nicolasa Vasquez and Frank Vasquez,
intervenor's 921 N. Chaparral, suite 100 Corpus Christi, Texas 78401. Assisting in
keeping I.M.V away from her mother. yyonne@alezhernandeztriallaw.com She is
maliciously using his position to illegally, continue the kidnapping and ransom for our
offspring, conspiring with police, cps workers to kidnap and traffic our offspring



      DAVID DONALD 'DAVE' MAUCH is a living man employed at TEXAS
RIOGRANDE LE GAL AID as an attorney, located at 121 S Main St Ste 100

      Victoria, TX 77901 -8149. Listed on court documents as the movant. Our
family has not met this man that we are aware of, yet he is part of the conspiracy to
keep I.M.V. away from us.

      GREGORY THOMAS PERKES is a living man working as an Appellate
Court Judge in Texas 13th Court of Appeals at Corpus Christi Texas 77903.
GPerkes@PerkesLaw.com COURT OF APPEALS13TH DISTRICT OF TEXAS
CORPUS CHRISTI - EDINBURG on appeal from 267 th he is maliciously using his
position to illegally, continue the kidnapping and ransom for our offspring,
conspiring with police, cps workers to kidnap and traffic our offspring.

       NORA L. 'HOCKEMA' LONGORIA is a living woman working as a justice
in the 13th Court of Appeals in Texas. 100 E Cano St Fl 5, Edinburg, TX 78539.
COURT OF APPEALS 13TH DISTRICT OF TEXAS CORPUS CHRISTI -
EDINBURG on appeal from 267 th She is maliciously using his position to illegally,
continue the kidnapping and ransom for our offspring, conspiring with police, cps
workers to kidnap and traffic our offspring.

      54
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 55 of 74




       DORI CON'TRERAS is a living woman, employed as chief justice in 13th
Court of Appeals, BAR# 17992450, 901 Leopard St# 1001, Corpus Christi, TX
78401 She is maliciously using his position to illegally, continue the kidnapping and
ransom for our offspring, conspiring with police, cps workers to kidnap and traffic
our offspring.

      Bill Section 50733 Name change for title IV-E to "Federal Payments for
Foster Care, Prevention and Permanency

      Bill Section 50734 ??

      Part II Bill Section 50721 Effective Date 10/01/18. Removes time limit for
family reunification services while child is in Foster Care in IV-B-2 (42 U.S.C.
629a(a)(7); clarifies that the services can be provided to a child who has been returned
home from a foster care episode but only for 15 months



      https: //www.youtube.com/watch?v=Q40-j5ZStW4

      Episode 31: Sheriff Upset with CPS for Placing Teens with Suspected Sex
Offender




       MEENA PAREKH is a living woman, employed as a physician at Spring
Creek Pediatric Center,110 Medical Drive, Ste 104, Victoria, Texas zi . Said baby
looked like she was starving at first newborn visit. She is maliciously using his
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 56 of 74



position to illegally, continue the kidnapping and ransom for our offspring,
conspiring with police, cps workers to kidnap and traffic our offspring.



       LISA ADCOCK is a living woman, employed as a physician at CITIZENS
1IBDICAL CENTER, (C11C) located at 110 Medical Drive, suite 100, VICTORIA,
TX 77904 (c/o PEDIATRIX MEDICAL GROUP). She was charged with the care
of melissa, she ordered the medication's that were given to melissa, that are known to
give false positive test results on drug testing She is maliciously using his position to
illegally, continue the kidnapping and ransom for our offspring, conspiring with
police, cps workers to kidnap and traffic our offspring.

       TERESA STEVENS is a living woman, employed at Citizen's Medical Center
as a PSIS I, staffed with Michelle Locke, acting supervisor. On documentation from
the hospital, INTAKE REPORT, CHILD PROTECTIVE SERVICES, on
11/08/2018 at 0353 (4 hours after birth)This woman alleged in an email to Victoria
Police Department 1.child unprotected 2. Caretaker's don't/ can't monitor child .3.
Child accessible to AP 4. Redacted 5. Child 0-6 6. Inadequate supervison



       PATRICE WOODARD is a living woman, employed LCDC MID-COAST at
Ascosa Health Clinic and Mid- Coast family services substance abuse treatment She is
maliciously using his position to illegally, continue the kidnapping and ransom for our
offspring, conspiring with police, cps workers to kidnap and traffic our offspring.



       NORA L.'HOCKEMA' LONGORIA is a living woman, working as a
JUSTICE, in the 13TH COURT OF APPEALS, PLACE 2, Bar Card Number:
       56
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 57 of 74



14451550, located at 100 E Cano St, Fl 5 Edinburg, TX 78539-4582 She is
maliciously using his position to illegally, continue the kidnapping and ransom for our
offspring, conspiring with police, cps workers to kidnap and traffic our offspring.



       LESLIE ANN 'LESLIE' WERNER is a living woman, working as an
attorney> doing Civil Appellate Law> Bar Card Number: 21190150> located at 1
O'Connor Plaza Ste 720, Victoria, TX 77901-6572. She was hired by the court to do
appeal for melissa on the termination of parental rights. Ms. Werner did not meet
with melissa to discuss this case. She said that she did not see a reason to appeal this
case. Melissa reached out by phone trying to meet with her and she was hateful. She
did not inform melissa or katrina of when the appeal was to be heard and did not find
out results of appeal until we found it online. Unprofessional and unethical behavior.
She is maliciously using his position to illegally, continue the kidnapping and ransom
for our offspring, conspiring with police, cps workers to kidnap and traffic our
offspring.



       PATRICIA WENDORF is a living woman VICTORIA WOMENS CLINIC,
CITIZENS MEDICAL CENTER located at 110 medical Drive> suite 100>
VICTORIA, TX 77904.

       GUS ZAMORA is a living man, employed as a physician at VICTORIA
WOMENS CLINIC, CITIZENS MEDICAL CENTER, located at 110 Medical
Drive, suite 100, VICTORIA, TX 77904,VICTORIA. He attended the arrival of


meconium, without mother's knowledge or permission .. He attended the arrival of
I.M.V. at the time she left her mother's womb. He placed the orders to test the
      57
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 58 of 74




meconium, without mother's knowledge or permission. Gave large doses of
medications IV push while in labor, which are known to give off false positives for
methamphetamine's and amphetamines. Violating Supreme court                    he is
maliciously using his position to illegally, continue the kidnapping and ransom for our
offspring, conspiring with police, cps workers to kidnap and traffic our offspring.




       Tammy Leigh Deyton is a living woman employed as Assistant Criminal
District Attorney, BAR# 24028298 (Beaumont) located at 205 N . Bridge, suite 301,
Victoria, Texas 77901-8085. Wrote to District Attorney's office on complaint/request
form, gave to guard, requesting discovery for my case. complaint/ request form
returned to me, by jail, with note, you need to get an attorney. Had no access to
writing paper, pen, or envelopes. Another inmate gave me supplies needed and letter
was mailed to DA's office, received response from Tammy Leigh Deyton, on
10/20/2020 acknowledging they received my request for discovery in trial court
cause No. 20-01-31924-A. Under section 552.028 of the Texas Public Information
Act [a] governmental body is not required to accept or comply with a request for
information from an individual who is imprisoned or confined in a correctional
facility, or an agent of that individual, other than the individual's attorney when the
attorney is requesting information that is subject to disclosure under this chapter. As
such, your request for records is denied. This denial from my public servant is
unconstitutional and a violation of my right to prepare my own case, and to defend
myself in a court. Requiring that anyone has to get an attorney to receive discovery
violates my due process. She is maliciously using his position to illegally, continue the


      58
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 59 of 74




kidnapping and ransom for our offspring, conspiring with police, cps workers to
kidnap and traffic our offspring.




       iDEPU1Y A. MARTINE , In jail restrainedPlaintiff Katrina in chair due to
refusing to wear a mask and let them scan forehead with thermometer, told me to
pee on myself> rough with me when I chose to remain silent and not answer
questions, refused to sign and place thumbprint on documents, forced to do picture
and fingerprinting, refused to sign fingerprint card to say the prints were mine.
Fingerprints were given to me by my creator and they are my private property, my
religious belief is that no one has a right to my private property , given to me by God.
Proof of continual harassment by local law enforcement.



       HOSHUA MANN Victoria Police Department, Officer offered information to
add to search warrant to search for alleged stolen property, no stolen property
found.Stole various firearms lawfully possessed by Plaintiff katrina and have never
returned stolen property unlawfully taken, items not listed on search warrant to be
seized (see exhibit)



        HOMAS BROADUS, Victoria Police Department, Officer participated in
investigation, harassment regarding alleged child abuse.

       STERLING KOCIAN, Victoria Police Department, Officer investigated that
property theft which led the arrest of Plaintiff Melisa Cannon

       59
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 60 of 74



       ASON STONE, Victoria Police Department, Officer detective arrested
Plaintiff melissa Cannon for alleged burglary.

      ??THOMPSON, Victoria Police Department, Officer was with Jason Stone
during arrest of Plaintiff melissa Cannon.

      Plaintiff's plead in this honorable court of record to award Plaintiffs One
billion dollars for damages to their persons and offspring, by the above defendants.
Defendant's listed above unlawfully kidnapped and trafficked our God given
offspring/heritage, using codes and statutes, not law, in a military Court by Foreign
agents of the crown of England a private Corporation for profit.

      ''TO B    CONVICTED UND RA STATUT YOU MUST GIVE YOUR
CONSENT"SEE EXHIBIT

       The police officer J. T. GARZA and DFPS investigators, KATHERINE SANDERS
and NIKKI NICOLE NAGEL entered our house twice, without a warrant. The affidavit
created by defendants alleged drug use, all hearsay evidence not admissible in court,
contained zero eyewitnesses alleging child abuse, or child trafficking. The amended
order of the court dated 11/19/2018 at 4;21 pm alleges violations of Texas Code
20.A.02, human trafficking (a) A person commits an offense if the person knowingly:
      (1) traffics another person with the intent that the trafficked person engage in
forced labor or services.

       (2) receives a benefit from participating in a venture that involves an activity
described by Subdivision (1 ), including by receiving labor or services the person
knows are forced labor or services.

       (3) traffics another person and, through force, fraud, or coercion, causes the
trafficked person to engage in conduct prohibited by:

       (A) Section 43       (Prostitution) ;

       (B) Section 43 C' (Promotion of Prostitution);

       60
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 61 of 74




       (B-1) Section 43 03 (Online Promotion of Prostitution) ;

       (C)     Section 43   v      (Aggravated Promotion of Prostitution);

       (C-1)    Sect,on 43 04 (Aggravated Online Promotion of Prostitution) ; or

       (D) Section 43J             (Compelling Prostitution);

       (4) receives a benefit from participating in a venture that involves an activity
described by Subdivision (3) or engages in sexual conduct with a person trafficked in
the manner described in Subdivision (3);

       (5) traffics a child with the intent that the trafficked child engage in forced
labor or services;

       (6) receives a benefit from participating in a venture that involves an activity
described by Subdivision (5), including by receiving labor or services the person
knows are forced labor or services;

       (7) traffics a child and by any means causes the trafficked child to engage in,
or become the victim of, conduct prohibited by:

       (A) Sect,or 21 0 (Continuous Sexual Abuse of Young Child or Children) ;

       (B) Sect or 2~ 11 (Indecency with a Child) ;

       (C) Section 22 01            (Sexual Assault);

       (D)                          (Aggravated Sexual Assault) ;

       (E) Sect.on 43       o::;   (Prostitution);

       (F)   Sec-t1on 43 Q (Promotion of Prostitution) ;

       (F-1) Section 43 03 (Online Promotion of Prostitution) ;

       (G) Section 43 (            (Aggravated Promotion of Prostitution) ;


       61
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 62 of 74




         (G-1) Sect on ~3_Q,1 (Aggravated Online Promotion of Prostitution);

         (H) Section 43 0 (Compelling Prostitution);

         (I) Section 43:            (Sexual Performance by a Child) ;

         (J) Section 43 251 (Employment Harmful to Children) ; or

         (K) ~ect1on 43 2E (Possession or Promotion of Child Pornography) ; or

         (8) receives a benefit from participating in a venture that involves an activity
described by Subdivision (7) or engages in sexual conduct with a child trafficked in
the manner described in Subdivision (7).

         (a-1) For purposes of Subsection (a)(3) , "coercion" as defined by                             3ct1on
jj   includes:

         (1) destroying, concealing, confiscating, or withholding from a trafficked
person,. or threatening to destroy,. conceal,. confiscate,. or withhold from a trafficked
person, the person's actual or purported:

         (A) government records; or

         (I3) identifying information or docwnents;

         (2) causing a trafficked person , without the person's consent, to become
intoxicated, as defined by                 :ic   inn   £+~    "   ,   to a degree that impairs the person's ability to
appraise the nature of the prohibited conduct or to resist engaging in that conduct; or

         (3) withholding alcohol or a controlled substance to a degree that impairs the
ability of a trafficked person with a chemical dependency, as defined by                                 rrnm

U,_,,.   1._J   lqlth . nl.!   .11L .. ~   < r )(      ,   to appraise the nature of the prohibited conduct or
to resist engaging in that conduct.


         62
     Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 63 of 74



       (b) Except as otherwise provided by this subsection, an offense under this
section is a felony of the second degree. An offense under this section is a felony of
the first degree if:

       (1) the applicable conduct constitutes an offense under Subsection (a)(S), (6),
(7), or (8), regardless of whether the actor knows the age of the child at the time of
the offense;

       (2) the commission of the offense results in the death of the person who is
trafficked; or

       (3) the commission of the offense results in the death of an unborn child of
the person who is trafficked.

       (c) If conduct constituting an offense under this section also constitutes an
offense under another section of this code> the actor may be prosecuted under either
section or under both section .

       (d) If the victim of an offense under Subsection (a)(7)(A) is the same victim as a
victim of an offense under ec   1 ·1   ,   u:,,, , a defendant may not be convicted of the
offense under Section 21.02 in the same criminal action as the offense under
Subsection (a)(7)(A) unless the offense under         ~c1·on   L,   vL :

       (1) is charged in the alternative;

       (2) occurred outside the period in which the offense alleged under Sub~ection
(a)(7)(A) was committed; or

       (3) is considered by the trier of fact to be a lesser included offense of the
offense alleged under Subsection (a)(7)(A).

       And also alleges violations of Texas code 20.a.03, continuous trafficking. This
is absurd. Nowhere in the affidavit of allegations does it allege child trafficking, yet
       63
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 64 of 74




this is the only reason used in the order to take the baby away from Plaintiff. Plaintiff
had baby exactly 9 days. How did she continue to participate in trafficking child? To
whom did she traffic child? Who is the witness in the affidavit that created the
complaint and order to take child?


     Then on page 2 of order, line 3.2 it states the child was not
taken because of title 5, Penal Code. Or title 6 penal code.
These titles are referring to child trafficking, which is exactly
why the child was taken in above order details. Texas Penal
Code> Title 5 - Offenses Against the Person
       Chapter 19 Criminal Homicide 19.01 - 19.06

      Chapter 20 Kidnapping, Unlawful Restraint, and 20.01 - 20.07

      Chapter 20A Trafficking of Persons 20A.01 - 20A.04

      This order is void as it is contradictory. It is also void as it is not lawful per the
locol rules of court which state that a valid warrant, order of the court must have the
seal of the court, the judges signature and signature of the clerk of the court. There is
no seal of the court, no signature of the clerk of the court, only judges signature and
cps worker signature, again in valid void.



      The police officerJ.T. GARZA and DFPS investigators, KATHERINE
SANDERS and        IKKI NICOLE NAGEL entered our house twice, without a
warrant. J.T. GARZA was impersonating a peace officer, as the police department of
Victoria county, Texas, is a private Corporation enforcing unlawful Texas codes. He
and the Child Protective Services Investigators, KATHERINE SANDERS and
NIKKI NICOLE NAGEL conspired against us, for the kidnapping of this precious

      64
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 65 of 74



blessing from God, at a mere 12 days old stolen by a corporation, for profit. This is
in violation of Rundle v. Delaware,. Supreme Court decision which says a
corporation cannot sue or contend with a living man. The affidavit created by
defendants alleged drug use, all hear say evidence not admissible in court> contained
zero eyewitnesses alleging child abuse, or child trafficking. The amended order of the
court says the reason for the taking of child is because of human trafficing.

      The Alabama Court of Appeals ruled in favor of the mother. 'fhe court wrote,
'[T]he power of the courts to permit invasions of the privacy protected by our federal
and state constitutions, is not to be exercised except upon a showing of reasonable or
probable cause to believe that a crime is being or is about to be committed or a valid
regulation is being or is about to be violated." H.R. v. State Dept. of Human
Resources, 612 So.2d 477, 479 (Ala. Civ. App., 1992) [emphasis supplied}. The court
refused to rely on uncorroborated hearsay to invade the privacy of a home.

      The order of the court relied on uncorroborated hearsay, really not any hearsay
at all, zero evidence at all of any wrong doing by Plaintiffs.Defendants allege child
had drugs in her system and so did mom Drug testing see exhibit

       Department of Child and protective services Representatives, Investigator's, -
KATHERINE SANDERS, NII(.K.I ------and police officer, J.T.Garza, came into our
home without a warrant in an unlawful search and seizure, in violation of the Fourth
Amendment of the United States Constitution of America. A search on the lower
court record, shows no warrant, only the complaint. Our Offspring was taken under
the ruse of drugs being present> in the meconium> of the placenta> yet the baby tested
negative.

       Meconium testing is not regulated by the FDA, the chain of custody command
on this sample is broken and not documented properly, there is not proof that this
       65
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 66 of 74



sample was even from this offspring. The signature of the person verifying this
sample, had his medical license revoked in 1998, how is this man's verification
dependable? Why did the test go from Texas to Minnesota, when "'f exas has some of
the finest laboratories? How is doing drugs, as a mother, any business, of any
corporation anyway? Who is the injured party? How was the STATE OF TEXAS
injured? If it was true, that melissa was doing drugs, how does the state have
jurisdiction to take her God given offspring?



       Ms. OVIEDO made extra rules for visitation, requiring melissa to come 30
min early for visitations, she could not leave the waiting area, not even to go to the
restroom or Ms. OVIEDO would cancel her visit for the week. Ms. Oviedo knew
that melissa has difficulty sitting still for extended periods of time, fully aware that
melissa has ADHD, and PTSD. As Ms. OVIEDO made things increasingly difficult
for melissa and katrina, she encouraged extended visits, longer and more often than
we received, and even encouraged weekend stays with fraternal grandparents. On two
occasions visitation was cancelled, due to being a couple min late, for the 30 min
office wait, before the visit. With the baby sitting right there inside the glass, she
cancelled the visit. 01/26/19 Melissa was forced to do a hair follicle test at twin
fountains, test was sent out to 7160 Graham Road, Indianapolis, IN 46250.



       Melissa spent every moment with the baby, from the time she came home
untilshe was taken, holding and talking to her, telling me how amazing the baby was,
she had around the clock alarms set, so she didn't miss a feeding.

       Due to false allegations against grandmother, katrina cannon, kinship care was
denied. The lower court denied, katrina cannon the opportunity to speak to the court,
       66
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 67 of 74



katrina cannon was sworn in and sent outside the courtroom to wait, because the
attorney MICHAEL D . PAPANIA invoked "the rule", meaning that everyone that
was to testify had to wait outside the courtroom, the judge dismissed the court
without allowing me to speak. The number of babies taken out of Safe homes and
placed outside of family for monetary gain is criminal. Department of Family and
Protective Services is a business/ corporation that are stealing babies for profit, the
court administrators hearing these cases get cash for terminating parental rights
(proven by acquiring breakdown of monies distributed by court, 10 percent goes to
judge's retirement fund). This behavior is in violation of Rico, as they are not
authorized to attack,. We the People as a corporatiqn for profit. These defendants
have attacked our family, maliciously for almost 2 years, November 7th, I.M.V will
turn 2 years old; we have missed so much time with her already, please, I beg the
federal court order the lower State court to reunite us, don't make us miss any more
of her firsts! The time we have missed can never be made up, we will never see her
first roll over, her first step, her first giggle, but we can love and cherish her, while
seeing her next first!

       FACTS NECESSITATING REMOVAL OF CHILDREN,

       On 11/08/18 Katherine Sanders made contact with melissa; Melissa admitted
to using marijuana. melissa stated that she did not get any prenatal care and did not
go to the doctor anytime during her pregnancy. On 11/14/18 Investigator Sanders
received the results from the hospital meconium testing. I.M.V. Vasquez tested
positive for methamphetamines, amphetamines, and Marijuana. On 11/14/18
Investigator Sanders and Investigator Perritano (April) made contact with Victoria
Police Department Detective Rendon (melissa) who stated that she knows melissa
Cannon quite well because of Ms. Cannon's past dealings with police officers. She
stated that there was a drive by shooting at the home last weekend (11/10-11 / 11 ).
       67
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 68 of 74




She stated that Isaiah Vasquez is currently a suspect in a murder investigation and
that it probably had something to do with the drive by shooting. (suspect, innocent
until proven guilty). She stated that the last time she was in the home with another
officer, they found a lot of methamphetamines in the garage on a mirror. She stated
that katrina Cannon, maternal grandmother threw the methamphetamines that was
on the mirror onto the officer. She states that Ms. Cannon currently has a charge for
steaking a truck but that she will likely make a deal with the DA and get off with little
to no sentence. She expressed safety concerns and recommended taking an officer to
the home. On 11 / 15 / 18 Investigator Sanders met with Isaiah Vasquez at D FPS
office. Mr. Vasquez stated that he was aware of Ms. Cannon using drugs during her
pregnancy. He attempted to Ms. Cannon get prenatal care, but she would not go. Mr.
Vasquez stated that Ms. Cannon has a serious criminal record, that Ms. Cannon uses
methamphetamines, marijuana, and has been using drugs since she was 14 years old.
He stated that katrina Cannon, melissa Cannon's mother, uses ice and marijuana. He
stated that katrina encouraged melissa Cannon to use Methamphetamines (rest of
form cut off in ic On 10/15/19 Mr. Papania waived the jury trial against melissa's
wishes and moved forward with termination of parental rights.

      08/21/19 Search Warrant, Case# 2019007060

      Nothing taken was items searching for, theft took guns, my Winchester .243
Rifle G1422173. Searched by Detective Stone #7034 and Kocian #7030, logged by
T. Martinez #6611

      Witnessed box of shotgun shells tossed from one officer to the other, saying
''here these are for you." They did not even try to hide the theft of my property. All
items on list were found between 1010 and 1044, what did they take another 3 hours
doing? Searching through personal paperwork and confidential nursing

      68
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 69 of 74



documentation. This was harassment! I, katrina cannon was placed in handcuffs
because I asked for a warrant. My phone was removed from me even after I told
them I was recording.

      01/09/20 Me indictment,

      01 / 13 / 20 my case, 20-01 -31924-A, arraignment docket, setting notice,
received by regular mail,

      01/13/20 bail bond.

      01/17 /20 Capias Order,

      01/24/20 Arraignment hearing, record taken, defendant present, defendant
sworn by court, Indictment read, and Waiver of Counsel filed, Defendant refuse to
make a statement in plea, court enter a plea of "not guilty for defendant. Defendant
advised of next court date 02/18/20 10am.

      01/24 Amended indictment, Waiver of counsel and request for self-
rcprcscntation.

      01/24/ Affidavit of proof of claim and demanded contract

      Affidavit of response for register action,

      02/05/Z0pre sentence investigative report

       02/18Plea Record taken. Defendant present. Defendant advised next court
date 3/31.

       3 / 19 setting notice

      3/31 cancelled motion hearing reset

      4/27 setting notice
      69
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 70 of 74



         5/ 13 cancelled jury trial reset

         6/ 4 Jury trial




      -
      Police harassment bike 12/14/20, 1:31am.

         Carlisle criminal trespass warrant when not at that property.




      -  I contacted Ken Paxton, Attorney General of Texas, online.

         4/24/19 surgery Dr. Syboney Zapata

         On 11/20/18 Katherine Sanders mis-spelled name on visitation plan. Signed
by mel

         Notice to parents of hearing on 12/10/18 9am, full adversary hearing not
signed by judge on one but signed by Shelly Merritt, another one signed by Stephen
Williams but not Shelley Merritt, Reset Adversary hearing from 12/10/18 9am to
12/ 17 /18. Filed at 1:52pm 12/10/18

         On 01 / 11 / 19 review hearing is to be in 4 months signed by Marlinda and
Nicole Green (supervisor)

         Child must have visited no later than 5 days, not signed

         Reviewing caseworker (not a caseworker)

         Katherine Sanders says Selves.

         70
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 71 of 74



       Instructions must be complete every time a child is placed- not completed.

      Doctor newborn visit between 3-Sdays and 1-2 week oW Any missing
information has to be done 72 for FAD,

       Form 2096 Notification Consent for medical care must be filed with court
within 5 days. (pie in IJvLV.) ID # 910792125,

       reason drug abuse and family violence, therapy Brian Webb 5126296144.

      Termination hearing 10/15/19 bench only, about a month later rights
terminated on grounds DE and ORR vol 2 pp 200-201; CR pp. 218-228 see Tex.
Fam. Code Ann., sec 161.001 b 1 DE and O (Vernon 2018).

      Termination order signed filed on 11/14/19.

      Medical records not included authenticating witness not included on witness
list. Objection sustained admitted as court exhibit #1.

      Terminating appellate mother's parental rights to her child was reversible error,
as no medical evidence was admitted to support this claim.

      This violates Wiley v. Spratlan 543 S. W 2d 349 (Tex 1976) , Strong
presumption that the best interest of a minor is usually served by keeping custody in
the natural parents.

      Holick v. Smith, 685 S.W. 2d 18 (Tex 1985) and

      In re KM.L., 443 S.W. 3d 101 (Tex. 2014) which says in a parental termination
case must take consideration whether the evidence is such that a fact finder could
reasonably forma firm belief or conviction of the truth of the matter on which the
state bears the burden of proof. Clear and convincing evidence. Termination
proceedings should be strictly scrutinized Holick v. Smith 685 S.W. 2d 18, 20 (Tex
      71
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 72 of 74



1985). Ties between parent and child "can never be justified without the most solid
and substantial reasons. Without the medical records admitted other testimony is
hearsay. Brief 12/04/19

      PERMENANCY HEARING AFTER FINAL ORDER JANUARY 8, 2021
SIGNED JANUARY 10 BY KElvfPER STEPHEN WILLIAMS

      5th Circuit Court D-U-N-S number 618699540

      02/06/21 Police officers and Sherriff's stalking 2501 N. Ben Jordan
Street.0515am followed from 306 Tanglewood Dr to Stripe's on Red River and Ben
Jordan.

      05/16/19 FAMILY SERVICE PLAN EVALUATION States reason for child
protective involvement: On 11/08/2018 DFPS is concerned melissa cannon tested
positive for marijuana at the time of I.M.V. birth. (melissa was given IV push
medications during labor, that are known to give false positives on drug tests.)Ms.
Cannon did not receive any prenatal care (there is no requirement to have prenatal
care, it is a choice) and denied drug use at the time of admittance into the hospital.
This was the "emergency" that caused these criminals to rip our family apart, after
she was home for a week. Hospital suspected domestic violence between the parents.
Suspected! On 11/14/18 DFPS received a report from law enforcement, parents got
physical with each other in the presence of the baby. (The Supreme Court has ruled
visualizing parents fighting/ arguing is not abuse. I.M. V. meconium tested positive for
methamphetamines, amphetamines, and cannabinoids carboxy-THC. (How does a
baby test positive for drugs the mother doesn't test positive for? The medications
given during labor are known to give false positives on drug tests. The meconium
drug testing is not an FDA approved test, the baby was meconium stained at birth
meaning the stool in the meconium was contaminated. The 9 panel meconium drug
      72
    Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 73 of 74



test ordered doesn't test for amphetamines, so how was that tested and shown as
positive? "Why is the lab, that supposedly tested the meconium, located in Minnesota?
Where is the chain of command? Are there no labs in Texas that will do this test?
The hospital and DFPS are kidnapping and selling these babies! The address that the
lab says it was located at, was an empty building! Then the report says Ms. Cannon
admitted to using drugs. (So, let's put this picture together, you entered our home and
immediately said you were going to take this little baby away from her and she just all
the sudden decides to admit to drug use? This was a lie, fraud from the beginning.)




                                 PRAYER FOR RELEIF



      Plaintiffs prays that the court order the defendants pay $1,000,000,000 in
lawful money and immediately return our offspring, to compensate us for damages
caused to by our unlawful arrests, unlawful incarcerations and the theft of our
offspring and keeping her for two years, and the return of any ill-gotten gains by the
corporations, under cruel and unusual circumstances.




                                        katrina cannon



                                        melissa cannon
      73
Case 6:21-mc-00005 Document 1 Filed on 03/31/21 in TXSD Page 74 of 74




 74
